[ex107srttopazexecutedpur001.jpg]
PURCHASE AND SALE AGREEMENT (TOPAZ MARKETPLACE – HESPERIA, CA) THIS PURCHASE AND
SALE AGREEMENT (“Agreement”) is dated as of December 5, 2019 (the “Effective
Date”), by and between SRT SECURED TOPAZ, LLC, a Delaware limited liability
company (“Seller”), and E G & T COMMERCIAL REAL ESTATE, LLC, a Florida limited
liability company (“Buyer”). Buyer and Seller are referred to herein
collectively as “the Parties” and separately as “a Party” or “the Party.”
Recitals A. Buyer desires to acquire certain real property, leases, personal
property, intangibles, and contracts (as defined in Addendum I attached hereto,
at §58; hereinafter the “Property”) from Seller and Seller desires to sell the
Property to Buyer, upon the terms and subject to the conditions set forth in
this Agreement. NOW, THEREFORE, in consideration of the premises, the mutual
representations, warranties, covenants and agreements hereinafter contained, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged and intending to be legally bound, the Parties hereby agree
as follows: 1. Definitions. Capitalized terms used in this Agreement shall have
the meanings set forth in Addendum I attached hereto. 2. Agreement to Purchase
and Sell. Subject to and upon the terms and conditions herein set forth and the
representations and warranties contained herein, Seller agrees to sell the
Property (as defined in Addendum I §58) to Buyer, and Buyer agrees to purchase
the Property (as defined in Addendum I §58) from Seller. 3. Consideration.
Seller and Buyer agree that the total Consideration for the Property shall be
Ten Million Four Hundred Fifty Thousand and No/100ths Dollars ($10,450,000.00).
(a) Deposit; Balance of Consideration. The Consideration shall comprise the
following components: (i) Initial Earnest Money Deposit; Remaining Earnest Money
Deposit. Within two (2) Business Days after the Effective Date, Buyer shall
deposit the Initial Earnest Money Deposit in escrow with the Title Company. If
Buyer notifies Seller in writing on or before the end of the Due Diligence
Period of Buyer’s election to proceed to close pursuant to the terms hereof,
Buyer shall deposit the Remaining Earnest Money Deposit with the Title Company
within two (2) Business Days after the Approval Date. At Buyer’s request made to
the Title Company the Earnest Money shall be held in a federally insured
interest-bearing account and interest accruing thereon shall be for the account
of Buyer. In the event the transaction contemplated hereby is consummated, the
Earnest Money shall be credited against Buyer’s payment obligations under this
Agreement. For purposes Purchase and Sale Agreement Page 1 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur002.jpg]
of this Agreement, the term “Earnest Money” shall include any and all interest
earned thereon while held by the Title Company. (ii) Cash. Immediately available
funds, in an amount equal to the Consideration, less the Earnest Money. (b) No
Financing Contingency. Buyer acknowledges and agrees that the acquisition of the
Property by Buyer is not conditioned upon Buyer obtaining financing for all or
any portion of the Consideration, and Seller shall have no obligation to
cooperate in or accommodate requests of Buyer related to Buyer’s financing.
Notwithstanding the foregoing sentence, if and to the extent Seller cooperates
with Buyer or accommodates any request of Buyer related to its financing,
Seller’s cooperation in or accommodation of Buyer’s requests relating to its
financing does not create or imply that Buyer’s financing or any component
thereof is a Buyer Closing Condition, and Buyer expressly waives the right to
assert any such condition. In addition, and without limiting the foregoing, no
cooperation or accommodation on the part of Seller with Buyer’s requests
relating to its financing, or any action taken with respect thereto, shall
constitute a waiver by Seller of the terms of this Agreement or a modification
of the terms of this Agreement. 4. Buyer’s Due Diligence. As more fully provided
below, Seller agrees to assist and cooperate with Buyer in obtaining access to
the Property and certain documents relating thereto for purposes of inspection
and due diligence. (a) Physical Inspection of the Property. At any time(s)
reasonably requested by Buyer following the Effective Date and prior to Closing,
Seller shall afford Buyer and its authorized representatives reasonable access
to the Property for purposes of satisfying Buyer with respect to the suitability
of the Property for Buyer’s purposes, the representations, warranties and
covenants of Seller contained herein and the satisfaction of any conditions
precedent to the Closing; provided, however, that Buyer shall not disturb or
interfere with the rights of any Tenant. Buyer shall provide Seller with notice
on a Business Day not less than twenty-four (24) hours prior to any such
inspections, and Seller, at its election, shall have the right to have a
representative present during any such investigations. Seller shall have the
right at all times to have a representative of Seller accompany any of Buyer or
Buyer’s Agents while such persons are on the Property. Buyer may conduct Tenant
interviews, provided Buyer has given Seller notice on a Business Day not less
than twenty-four (24) hours prior to any such interview, and provided further
that Seller shall have the right to be present at all such interviews. Notices
to Seller pursuant to this Section 4(a) may be delivered orally (if made in
person, and not via voicemail, to Brad Kettman at 650-581-7717), or by email (if
made to Brad Kettman at bkettman@glenborough.com and no “out of office” response
or other response indicating delivery failure or the recipient’s unavailability
is generated). (b) Physical Testing. Buyer shall not conduct or allow any
Physical Testing without Seller’s prior written consent, which consent may be
withheld at Seller’s sole and absolute discretion. Buyer shall provide Seller
with notice not less than five (5) Business Days prior to the commencement of
any Physical Testing, and if approved by Seller, Seller shall have Purchase and
Sale Agreement Page 2 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur003.jpg]
the right to have its own consultant present for any such work. Buyer
acknowledges and agrees that Seller’s review of Buyer’s work plan is solely for
the purpose of protecting Seller’s interests, and shall not be deemed to create
any liability of any kind on the part of Seller in connection with such review
that, for example, the work plan is adequate or appropriate for any purpose or
complies with applicable legal requirements. All Physical Testing and all other
work and investigations shall be performed in compliance with all local, state
and federal laws, rules and regulations, including, without limitation, any and
all permits required thereunder, all of which shall be at the sole cost and
expense of Buyer. (c) Damage; Indemnity. Notwithstanding anything in this
Agreement to the contrary, any entry upon, inspection, or investigation of the
Property by Buyer or Buyer’s Agents, whether performed before or after the
Effective Date, shall be performed at the sole risk and expense of Buyer, and
Buyer shall be solely and absolutely responsible for the acts or omissions of
Buyer and any of Buyer’s Agents. Furthermore, Buyer shall protect, indemnify,
defend and hold Seller, and its successors, assigns, and affiliates harmless
from and against any and all losses, damages (whether general, consequential,
punitive or otherwise), liabilities, claims, causes of action, judgments, costs
and legal or other expenses (including, but not limited to, reasonable
attorneys’ fees and costs) (collectively, “Access Claims”) suffered or incurred
by any or all of such indemnified Parties to the extent resulting from (i) any
act or omission of Buyer or Buyer’s Agents in connection with entry upon the
Property by Buyer or Buyer’s Agents, or the activities, studies or
investigations conducted at, to or on the Property by Buyer or Buyer’s Agents,
or (ii) any breach on the part of Buyer of its obligations under this Section 4.
If, at any time prior to Closing, Buyer or Buyer’s Agents cause any damage to
the Property, Buyer shall, at its sole expense, promptly restore the Property to
substantially the same condition as existed immediately prior to the occurrence
of such damage, as reasonably determined by Seller. Buyer’s obligation to
indemnify, defend and hold Seller harmless shall not apply to matters to the
extent arising or resulting from (i) the mere discovery by Buyer of any
pre-existing defects in the Property (except to the extent Buyer or Buyer’s
Agents exacerbate any such pre- existing condition or such discovery is made in
violation of the terms of this Agreement pertaining to Physical Testing); or
(ii) the discovery by Buyer of any Hazardous Materials within, on or adjacent to
the Property that were not released or deposited by Buyer or any of Buyer’s
Agents (except to the extent that Buyer or Buyer’s Agents exacerbate the scope
or effect of, or cause additional or further release of, any such Hazardous
Materials, or such discovery is made in violation of the terms of this Agreement
pertaining to Physical Testing). Buyer’s obligations under this Section 4 shall
survive the termination of this Agreement or the Closing, as the case may be,
notwithstanding any other provisions herein to the contrary, and shall not be
limited by the terms of Section 14(c). Buyer shall, at all times, keep the
Property free and clear of any mechanics’, materialmen’s or design
professional’s claims or liens arising out of or relating to Buyer’s or Buyer’s
Agents’ investigations of the Property, whether occurring before or after the
Effective Date. (d) Liability Insurance. Prior to any entry onto the Property by
Buyer or Buyer’s Agents, Buyer shall provide Seller written evidence that Buyer
has procured comprehensive general liability insurance specific to the Property
(or with the requisite limits dedicated to the Property) on an “occurrence” form
policy covering (at a minimum) Purchase and Sale Agreement Page 3 of 35
1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur004.jpg]
(i) the activities of Buyer and Buyer’s Agents on the Property during the period
from the Effective Date through the Closing Date; and (ii) Buyer’s indemnity
obligation under this Agreement. Such policy shall provide for a combined single
limit in the minimum amount of $2,000,000, be issued by a company authorized to
do business in the State in which the Property is located and have a deductible
not to exceed $10,000. Seller shall be named as an additional insured under all
such liability insurance and Buyer shall deliver to Seller a copy of the
insurer’s endorsements which name Seller as an additional insured and provide
for contractual liability coverage, prior to any entry onto the Property by
Buyer or Buyer’s Agents. In addition, and prior to any entry onto the Property
by Buyer or Buyer’s Agents, Buyer shall deliver to Seller ACORD certificates
evidencing that the insurance required under this section is in full force and
effect. (e) Delivery of Documents and Records. To the extent not previously
delivered, Seller shall deliver the Due Diligence Materials to Buyer within two
(2) Business Days after the Effective Date. Except as specifically set forth
herein, Seller makes no representations or warranties as to the truth, accuracy
or completeness of any materials, data or other information supplied to Buyer in
connection with Buyer’s inspection of the Property (e.g., that such materials
are complete, accurate, or the final version thereof, or that all such materials
are in the Seller’s possession). It is the Parties’ express understanding and
agreement that such materials are provided only for Buyer’s convenience in
making its own examination and determination prior to the Approval Date, as to
whether or not it wishes to purchase the Property, and, in doing so, Buyer shall
rely exclusively on its own independent investigation and evaluation of every
aspect of the Property and, except as expressly set forth herein, not on any
materials supplied by Seller. Buyer expressly disclaims any intent to rely on
any such materials provided to it by Seller in connection with its own
inspections and agrees that it shall rely solely on its own independently
developed or verified information. Buyer agrees that delivery may be
accomplished by access to the Due Diligence Materials in an electronic data room
established by Seller or Seller’s Broker, to which Buyer and Buyer’s designated
representatives shall be given access. (f) Contacts with Property Managers. At
any time reasonably requested by Buyer following the Effective Date and prior to
Closing, Buyer may contact and interview the property manager/leasing agent(s)
for the Property on a Business Day, provided Buyer shall give Seller written
notice on a Business Day not less than forty-eight (48) hours in advance of the
time Buyer desires to conduct such interview, and Seller or its representative
may be present during such interview. Notices to Seller pursuant to this
subsection may be delivered orally (if made in person, and not via voicemail, to
Alan Shapiro at 650-581- 7606), or by email (if made to Alan Shapiro at
alan.shapiro@glenborough.com and no “out of office” response or other response
indicating delivery failure or Mr. Shapiro’s unavailability is generated). (g)
Service Contracts. On or prior to the Approval Date, Buyer shall notify Seller
in writing which, if any, Service Contracts Buyer elects to assume at Closing.
All other Service Contracts to which Seller is a party shall be terminated by
Seller at or before the Closing. Any such assumed Service Contracts shall be
added to Schedule 3 attached Purchase and Sale Agreement Page 4 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur005.jpg]
hereto. Buyer shall be responsible for any transfer or assignment fee charged by
the vendor in connection with such assumption by Buyer. (h) Approval of Title.
Promptly after the Effective Date, Seller shall request that the Title Company
deliver to Buyer a Preliminary Title Report with links to or copies of any
underlying exceptions or documents referenced therein. No later than four (4)
Business Days prior to the end of the Due Diligence Period, Buyer shall advise
Seller what exceptions to title, if any, will be accepted by Buyer. Seller shall
have two (2) Business Days after receipt of Buyer’s objections to give to Buyer:
(A) written notice that Seller will remove such objectionable exceptions on or
before the Closing Date; or (B) written notice that Seller elects not to cause
such exceptions to be removed. Seller’s failure to give notice to Buyer within
the two (2) Business Day period shall be deemed to be Seller’s election not to
cause such exceptions to be removed. If Seller gives Buyer notice or is
otherwise deemed to have elected to proceed under clause (B), Buyer shall have
until the earlier of (i) two (2) Business Days after receipt of Seller’s actual
or deemed notice as to Seller’s unwillingness to cause such exceptions to be
removed, or (ii) the end of the Due Diligence Period, to elect to proceed with
the transaction or terminate this Agreement. If Buyer fails to give Seller
notice of its election on or before the expiration of such period, Buyer shall
be deemed to have elected to terminate this Agreement. If Seller gives notice
pursuant to clause (A) and fails to remove any such objectionable exceptions
from title prior to the Closing Date, and Buyer is unwilling to take title
subject thereto, Buyer shall have the right to elect to terminate this Agreement
and Section 14(a) shall apply. Notwithstanding the foregoing, Buyer shall be
deemed to have objected to any lien encumbering the Property that secures the
payment of money, such as mechanics’ liens, materialmen’s liens and judgment
liens, and the liens of deeds of trust and mortgages (collectively, “Monetary
Liens”), unless Buyer otherwise notifies Seller in writing. Monetary Liens shall
not include non-delinquent assessments or bond amounts encumbering the Property
and reflected in the tax bills for the Property, non-delinquent property taxes
or assessments, or non-delinquent dues, costs or assessments under declarations,
reciprocal easements, or other covenants, conditions or restrictions to which
the Property is subject. Seller hereby agrees to remove at or before the
Closing, and shall cause the Property to be delivered free and clear of,
Monetary Liens caused by Seller or assumed by Seller. Buyer agrees that
“removal” of an exception shall include the Title Company’s willingness to
endorse over such exception or provide affirmative assurance to Buyer of no loss
or damage to Buyer from such exception. (i) New Exceptions. In the event the
Title Company notifies Buyer of any New Exceptions to title after the Approval
Date, Buyer shall have two (2) Business Days after receipt of such written
notification in which to notify Seller of its approval or disapproval of such
New Exception. Failure to deliver notice of approval of such New Exception shall
be deemed disapproval of the New Exception. If Buyer disapproves such New
Exception, Seller shall notify Buyer within two (2) Business Days thereafter
whether or not Seller can or will cause the removal of such New Exception.
Failure to deliver such notice by Seller shall be deemed Seller’s refusal to
cause the removal of such New Exception. If Seller is unwilling or unable to
cause the removal of such New Exception, Buyer shall have the right within two
(2) Business Days thereafter in which to waive such objection to title and
Purchase and Sale Agreement Page 5 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur006.jpg]
proceed to Closing, or terminate this Agreement, in which case Section 14(a)
shall apply. Failure by Buyer to deliver notice of waiver shall be deemed
Buyer's objection to title and election to terminate this Agreement. Buyer
agrees that “removal” of a New Exception shall include the Title Company’s
willingness to endorse over such exception or provide affirmative assurance to
Buyer of no loss or damage to Buyer from such New Exception. (j) Survey. As part
of the Due Diligence Materials, Seller shall provide Buyer with a copy of an
existing survey which includes the real property portion of the Property and is
described in more particularity in Addendum I (the “Survey”). If Buyer elects
ALTA extended coverage title insurance, with survey coverage, Buyer shall have
the right, at its cost, to update, modify, amend or re-certify the Survey as
necessary in order for the Title Company to delete the survey exception from the
Title Policy or to otherwise satisfy Buyer’s objectives; provided, the scope of
the updated, modified or new survey shall be limited solely to the real property
portion of the Property. If requested by the surveyor, Seller will consent to
the use and update of such Survey by Buyer, at Buyer’s cost. Buyer shall have
the right to object to any matters shown in the Survey no later than four (4)
Business Days prior to the end of the Due Diligence Period in accordance with
Section 4(h), and the notice and response time frames applicable to review of,
and objections to, title in Section 4(h) shall apply to review of the Survey, as
well. Buyer’s receipt of a new or updated Survey shall not be a condition
precedent to Buyer’s obligation to close the escrow. (k) Title Commitment during
Due Diligence Period. Buyer shall use diligent, good faith efforts to obtain
from the Title Company no later than the end of the Due Diligence Period, such
assurances and commitments as to policy form, coverage and endorsements as Buyer
may request for the Title Policy. Delivery of the Approval Notice to Seller
prior to the end of the Due Diligence Period shall constitute Buyer’s approval
of matters affecting title to the Property, including any such matters as are
shown on the Survey, subject to Buyer’s rights under Section 4(h) and any New
Exceptions. Buyer may elect to obtain an owner’s ALTA extended coverage title
insurance policy, and such endorsements as Buyer may require, at Buyer’s cost.
Seller shall execute and deliver to the Title Company the form of owner’s title
affidavit set forth in Exhibit H to this Agreement. Buyer agrees that the
assurances given in such affidavit may be relied on solely by the Title Company
in connection with the issuance of title policies to Buyer and any lender to
Buyer, and does not constitute or contain representations, warranties or
statements on which Buyer or such lender may rely. Without limiting the
foregoing, neither Buyer nor any lender to Buyer shall be an express or implied
third-party beneficiary of such affidavit. It shall be a condition to Buyer’s
obligation to close the Escrow that the Title Company not be unwilling or unable
to deliver to Buyer as of the Closing its irrevocable commitment to issue to
Buyer its Title Policy consistent in all material respects with the commitment,
if any, made by the Title Company as of the Approval Date, subject to New
Exceptions approved by Buyer. For the avoidance of doubt, and without limiting
the foregoing, if, as of the delivery of the Approval Notice, Buyer is
negotiating with the Title Company as to the terms, coverage or endorsements to
the Title Policy, it shall not be a condition to Buyer’s obligation to close
Escrow that the Title Company agree to such requests by Buyer or provide the
coverage or assurances sought by Buyer. If, prior to the Approval Date, Purchase
and Sale Agreement Page 6 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur007.jpg]
Buyer fails to obtain a commitment from the Title Company generally or as to any
particular exception or term of the Title Policy sought by Buyer, Buyer shall be
deemed, as of the Approval Date, to have waived objections to such matters
(notwithstanding any further efforts to address such issues with the Title
Company, and notwithstanding any agreement by Seller to cooperate with Buyer or
the Title Company in addressing such matters) and approved all exceptions to
title other than Monetary Liens and subsequent New Exceptions. (l) Buyer’s Right
to Terminate. At any time up to the Approval Date, Buyer has the unqualified
right to terminate this Agreement and obtain a full refund of the Initial
Earnest Money Deposit (and any interest thereon), subject to Buyer’s obligations
to return Due Diligence Materials to Seller as provided in the Section entitled
“Conditions to Closing.” On or before the end of the Due Diligence Period, if
Buyer is satisfied with its due diligence review of the Property and matters
affecting the Property and wishes to proceed with the acquisition of the
Property under this Agreement, Buyer shall give the Seller written notice of its
approval of the Property and election to proceed under this Agreement (the
“Approval Notice”). If Buyer fails to deliver an Approval Notice to Seller on or
before the end of the Due Diligence Period, Buyer shall be deemed to have
elected to terminate this Agreement, the Agreement shall automatically terminate
as of the end of the Due Diligence Period, and Buyer’s Earnest Money (and any
interest thereon) shall immediately be returned to Buyer. If Buyer timely
delivers its Approval Notice and the Remaining Earnest Money Deposit to Seller,
the Earnest Money shall become non-refundable to Buyer except as specifically
set forth herein. If Buyer fails to timely deliver an Approval Notice or the
Remaining Earnest Money Deposit, Buyer shall be deemed to have elected to
terminate this Agreement, the Agreement shall automatically terminate as of the
date of such failure, and Buyer’s Earnest Money (and any interest thereon) shall
immediately be returned to Buyer. (m) Natural Hazard Disclosure Statement.
Promptly after the Effective Date, Seller shall cause a third-party vendor to
prepare and deliver to Seller, for transmittal to Buyer, a Natural Hazards
Disclosure Statement pertaining to each Property. Buyer acknowledges and agrees
that notwithstanding express language in such report to the contrary, Seller
makes no representations or warranties as to the truth, accuracy or completeness
of such report or any information contained in such report, and Buyer shall rely
on its own investigation and due diligence as to the completeness or accuracy of
such report and any information contained therein. (n) Non-Compliant Plumbing
Fixtures. California Civil Code §1101.5(a) states: “On or before January 1,
2019, all noncompliant plumbing fixtures in any multifamily residential real
property and in any commercial real property shall be replaced with water-
conserving plumbing fixtures.” Seller has no knowledge of the type of plumbing
fixtures within the Property and notwithstanding anything in this Agreement to
the contrary, offers no opinion or warranty as to the compliance of the Property
with California Civil Code §1101.5(a). Buyer shall have the right during the
Feasibility Period to investigate for the presence or absence of
water-conserving plumbing fixtures in the Property. Buyer’s delivery of an
Approval Notice shall be Buyer’s agreement to assume the obligation to Purchase
and Sale Agreement Page 7 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur008.jpg]
replace plumbing fixtures in the Property, if and as required under the
California Civil Code. 5. Conditions to Closing. (a) Buyer Closing Conditions.
The conditions set forth in this Section 5(a) are conditions precedent to
Buyer’s obligation to acquire the Property (“Buyer Closing Conditions”). The
Buyer Closing Conditions are intended solely for the benefit of Buyer. If any of
the Buyer Closing Conditions is not satisfied, Buyer shall have the right in its
sole discretion either to waive the Buyer Closing Condition and proceed with the
acquisition of the Property without adjustment to the Consideration or terminate
this Agreement by written notice to Seller and the Title Company. (i)
Representations and Warranties; Performance. The representations and warranties
of the Seller contained in Addendum II shall be true and correct in all material
respects as of the Closing Date as though made at and as of the Closing Date,
and Seller shall have timely performed all obligations and covenants of Seller
under this Agreement requiring performance prior to the Closing. (ii) Title
Company Commitment. The Title Company shall not have withdrawn or modified in
any material respect its commitment made as of the Approval Date (if any), to
issue the Title Policy as of the Closing, subject to New Exceptions approved by
Buyer. (iii) Tenant Estoppels. Seller shall have delivered to Buyer the Tenant
Estoppels from the Required Tenants, or Seller Estoppels, if any, on or before
three (3) Business Days prior to the Closing Date, as required under Section 8
hereunder. (b) Seller Closing Conditions. The conditions set forth in this
Section 5(b) are conditions precedent to Seller’s obligation to sell the
Property (“Seller Closing Conditions”). The Seller Closing Conditions are
intended solely for the benefit of Seller. If any of the Seller Closing
Conditions is not satisfied, Seller shall have the right in its sole discretion
either to waive the Seller Closing Condition and proceed with the transaction or
terminate this Agreement by written notice to Buyer and the Title Company. (i)
Representations and Warranties; Performance. The representations and warranties
of Buyer contained herein shall be true and correct in all material respects as
of the Closing Date as though made at and as of the Closing Date, and Buyer
shall have timely performed all covenants and obligations of Buyer under this
Agreement requiring performance prior to the Closing. (c) Deemed Approval of
Conditions. In the event that any Party having the right of cancellation
hereunder based on failure of a condition precedent set forth herein does not
inform the other Party and Title Company in writing of the failure of any
condition precedent made for the benefit of such Party prior to the Closing,
such failure shall be deemed to have been waived, effective as of the Closing;
provided that a Party shall not be deemed to have waived any claim for breach of
any representation or warranty by the other Purchase and Sale Agreement Page 8
of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur009.jpg]
Party unless such Party has Actual Knowledge of such breach prior to Closing, in
which case such Party shall be deemed to have waived any claim for breach of any
representation or warranty of the other Party premised on the event, occurrence
or circumstance of which such Party had Actual Knowledge prior to the Closing.
(d) Return of Materials. Upon termination of this Agreement and the escrow for
failure of a condition precedent or upon termination by Buyer prior to the end
of the Due Diligence Period, and upon Seller’s written request, Buyer shall
return to Seller or otherwise delete or destroy all Due Diligence Materials
delivered to Buyer by Seller. 6. Closing and Escrow. (a) Closing. The Closing
shall occur through the Title Company on the Closing Date. (b) Deposit of
Agreement and Escrow Instructions. The Parties shall promptly deposit a fully
executed copy of this Agreement with Title Company and this Agreement shall
serve as escrow instructions to Title Company for consummation of the
transactions contemplated hereby. Title Company is not a party to this Agreement
and its execution and acknowledgement of this Agreement is solely for the
purpose of acknowledging receipt of a copy of this Agreement, and is not a
condition to the effectiveness of this Agreement as between Buyer and Seller.
The Parties agree to execute such additional escrow instructions as may be
appropriate to enable Title Company to comply with the terms of this Agreement;
provided, however, that in the event of any conflict between the provisions of
this Agreement and any supplementary escrow instructions, the terms of this
Agreement shall control unless such supplementary instructions are signed by
both Buyer and Seller and a contrary intent is expressly indicated in such
supplementary instructions. Seller and Buyer hereby designate Title Company as
the “reporting person” for the transaction pursuant to Section 6045(e) of the
Internal Revenue Code and the regulations promulgated thereunder. (c) Seller’s
Deliveries to Escrow. At or before the Closing, Seller shall deliver to the
Title Company, in escrow, the following: (i) the duly executed and acknowledged
Deed; (ii) a duly executed Assignment of Leases; (iii) a duly executed Bill of
Sale; (iv) a duly executed Assignment of Service Contracts and Warranties; (v) a
FIRPTA affidavit (in the form attached as Exhibit E) pursuant to Section
1445(b)(2) of the Internal Revenue Code of 1986, and on which Buyer is entitled
to rely, that Seller is not a foreign person within the meaning of Section
1445(f)(3) of the Internal Revenue Code, and any equivalents required by the
state in which the Property is located; and Purchase and Sale Agreement Page 9
of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur010.jpg]
(vi) any other instruments, records or correspondence called for hereunder which
have not previously been delivered. (d) Seller’s Deliveries to Buyer. (i)
Deliveries at Closing. At or before the Closing, Seller shall deliver to Buyer
the following: a) operating statements for that portion of the current year
ending at the end of the calendar month preceding the month in which the Closing
Date occurs, provided, however, that if the Closing occurs during the first
fifteen days of a month, the operating statement shall be updated to the end of
the calendar month that is two months prior to the Closing; b) a Rent Roll dated
as of the first day of the month in which the Closing Date occurs; c) subject to
Seller’s obligations in Section 8, duly executed original Tenant Estoppels or
Seller Estoppels, to the extent required hereunder; d) one original form notice
to each Tenant, informing it of this transaction; and e) all keys, combinations
and electronic passwords to the Property. (ii) Deliveries After Closing.
Promptly after closing, Seller shall deliver to Buyer the following, to the
extent they have not already been delivered: a) originals of the Leases, to the
extent available; and b) any other instruments, records or correspondence called
for hereunder which have not previously been delivered, to the extent available.
(e) Buyer’s Deliveries to Escrow. At or before the Closing, Buyer shall deliver
or cause to be delivered in escrow to the Title Company the following: (i) a
duly executed Assignment of Leases; (ii) a duly executed Assignment of Service
Contracts and Warranties; and (iii) the Cash. (f) Deposit of Other Instruments.
Seller and Buyer shall each deposit such other instruments as are reasonably
required by Title Company or otherwise required to close the escrow and
consummate the transactions described herein in accordance with the terms
hereof. Purchase and Sale Agreement Page 10 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur011.jpg]
7. Closing Adjustments and Prorations. With respect to the Property, the
following adjustments shall be made, and the following procedures shall be
followed: (a) Basis of Prorations. All prorations shall be calculated as of
12:01 a.m. on the Closing Date, on the basis of a 365-day year. (b) Items Not to
be Prorated. There shall be no prorations or adjustments of any kind with
respect to: (i) Insurance Premiums. Buyer shall be responsible to obtain
insurance covering such risks as Buyer deems necessary or appropriate,
commencing as of the Closing Date. (ii) Delinquent Rents for Full Months Prior
to the Month in which the Closing Occurred. Delinquent Rents for full months
prior to the month in which the Closing occurred shall remain the property of
Seller, and Buyer shall have no claim thereto, whether collected before or after
the Closing. Seller shall have the right to take collection measures against any
delinquent Tenant (including litigation), however Seller shall not seek any
remedy which would interfere with Tenant’s continued occupancy and full use of
its premises under such Tenant’s Lease, or Buyer’s rights to receive Rent with
respect to any period from or after the Closing Date. In the event that Buyer
collects any delinquent rents relating to any period before the Closing Date,
Buyer shall promptly pay such amounts over to Seller in accordance with the
procedures set forth in subsection (d) below. Buyer shall use commercially
reasonable efforts to collect such amounts due from any Tenant; provided that
Buyer shall not be required to interfere with the Tenant’s continued occupancy
and full use of its premises under such Tenant’s Lease, or Buyer’s rights to
receive Rents or Additional Rents with respect to any period beginning on the
Closing Date (iii) Delinquent Additional Rents Relating to Full or Partial
Months Prior to the Closing Date. Delinquent Additional Rents billed to the
Tenants relating to full or partial months prior to the Closing Date shall be
the property of Seller. Buyer shall have no obligation with respect to any such
refund due to any Tenant and no claim to any such amounts due from any Tenant,
except that Buyer shall promptly pay to Seller any such delinquent Additional
Rents as it actually collects, in accordance with the procedures set forth in
subsection (d) below. Seller shall have the right to take collection measures
against any delinquent Tenants (including litigation), however Seller shall not
seek any remedy which would interfere with any Tenant’s continued occupancy and
full use of its premises under such Tenant’s Lease, or Buyer’s rights to receive
Rent with respect to any period from or after the Closing Date. If Seller
receives any refund of expenses paid prior to the Closing and relating to a
period prior to the Closing, and such expenses were reimbursed in whole or in
part by any Tenant, Seller shall refund to each Tenant its share of any such
refund. Buyer shall use commercially reasonable efforts to collect such amounts
due from any Tenant; provided that Buyer shall not be required to interfere
Purchase and Sale Agreement Page 11 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur012.jpg]
with any Tenant’s continued occupancy and full use of its premises under such
Tenant’s Lease, or Buyer’s rights to receive Rents or Additional Rents with
respect to any period beginning on the Closing Date. (c) Closing Adjustments.
Prior to Closing, Seller shall prepare and deliver to Buyer for review, comment
and agreement, a proration statement for the Property, and each Party shall be
credited or charged at the Closing, in accordance with the following: (i) Rents
and Additional Rents. Seller shall account to Buyer for any Rents and Additional
Rents actually collected by Seller for the rental period in which the Closing
occurs, and Buyer shall be credited for its pro rata share. (ii) Expenses. a)
Prepaid Expenses. To the extent Expenses have been paid prior to the Closing
Date for the rental period in which the Closing occurs, Seller shall account to
Buyer for such prepaid Expenses, and Seller shall be credited for the amount of
such prepaid Expenses applicable to the period after the Closing Date. b) Unpaid
Expenses. To the extent Expenses relating to the rental period in which the
Closing occurs are unpaid as of the Closing Date but are ascertainable, Buyer
shall be credited for Seller’s pro rata share of such Expenses for the period
prior to the Closing Date. c) Property Taxes. For purposes of this subsection
entitled “Expenses,” and subject to the limitations described in this
subsection, the Title Company shall pro-rate real property taxes and any special
assessments (collectively, “Property Taxes”) based on the most recent available
tax bills. Property Taxes shall be subject to a post-Closing adjustment once the
actual tax bills are available (to the extent that the same are not available at
Closing for the period in which the Closing occurs); provided, however, that
Buyer shall be solely responsible for any increased taxes resulting from the
change in ownership of the Property from Seller to Buyer or resulting from an
increased tax levy based upon the Consideration paid hereunder. Notwithstanding
the foregoing, to the extent any Tenant is obligated to pay a tax bill directly
to the taxing authority, the amounts payable by such Tenant shall not be
prorated at Closing. If Seller has paid the Property Taxes payable by any such
Tenant, but Seller has not been reimbursed by such Tenant, Buyer shall credit
Seller at Closing for the amount paid by Seller, and Buyer shall thereafter have
the right to collect those Property Taxes directly from such Tenant after the
Closing. (iii) Security Deposits. Seller shall deliver to Buyer all prepaid
rents and security deposits actually held by Seller or any of its Affiliates
under any of the Leases, to the extent not applied by Seller to amounts owing by
a Tenant as permitted by the Leases prior to the Closing Date. Purchase and Sale
Agreement Page 12 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur013.jpg]
(d) Post-Closing Adjustments. After the Closing Date, Seller and Buyer shall
make post-Closing adjustments in accordance with the following: (i)
Non-delinquent Rents. If either Buyer or Seller collects any non- delinquent
Rents or Additional Rents applicable to the month in which the Closing occurred,
such Rents or Additional Rents shall be prorated as of the Closing Date and paid
to the Party entitled thereto within ten (10) days after receipt. (ii)
Delinquent Rents for month in which the Closing occurred. If either Buyer or
Seller collects any Rents or Additional Rents that were delinquent as of the
Closing Date and that relate to the rental period in which the Closing occurred,
then such Rents or Additional Rents shall be applied in the following order of
priority: first, to reimburse Buyer or Seller for all reasonable out-of-pocket,
third- party collection costs actually incurred by Buyer or Seller in collecting
such Rents or Additional Rents (including the portion thereof relating to the
period after the Closing Date); second, to satisfy such Tenant’s Rent or
Additional Rents obligations relating to the period after the Closing Date; and
third, to satisfy such delinquent Rent or Additional Rents obligations relating
to the period prior to the Closing Date. Seller shall have the right to take
collection measures against any delinquent Tenants (including litigation),
however Seller shall not seek any remedy which would interfere with any Tenant’s
continued occupancy and full use of its premises under such Tenant’s Lease, or
Buyer’s rights to receive Rent with respect to any period from or after the
Closing Date. Buyer shall use commercially reasonable efforts to collect such
amounts due from any Tenant; provided that Buyer shall not be required to
interfere with any Tenant’s continued occupancy and full use of its premises
under such Tenant’s Lease, or Buyer’s rights to receive Rent or Additional Rent
with respect to any period beginning on the Closing Date. (iii) Percentage
Rents. To the extent that Buyer receives any Percentage Rents after the Closing
Date that are applicable to the period of time before the Closing Date
(including any such amounts received after any cut-off date for prorated rents
set forth in this Section 7), Buyer shall render an accounting to Seller with
respect to such Percentage Rents and such Percentage Rents shall be applied in
the following order of priority: (i) first to Buyer for the period covered by
such Percentage Rents following the calendar month in which the Closing occurred
until the Tenant under its Lease is current with respect to all Percentage Rents
applicable to periods after the Closing Date, and all expenses reasonably
incurred by Buyer collecting such rents, (ii) then to Seller and Buyer for the
calendar month in which the Closing occurred with such rents and other similar
payments being prorated in the same manner as otherwise provided in this Section
7 at Closing and on the Closing Statement, and (iii) then to Seller for the
period prior to the month in which the Closing occurred. If Percentage Rents are
based on other than a month-to- month basis (e.g., on a quarterly or annual
basis), Percentage Rents collected by Buyer after the Closing Date and
applicable to the period of time before the Closing Date shall be prorated as of
the Closing Date based on the number of days in such period for which such
Percentage Rents are paid. Purchase and Sale Agreement Page 13 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur014.jpg]
(iv) Expenses. With respect to any invoice received by Buyer or Seller after the
Closing Date for Expenses that relate to the period in which the Closing
occurred and for which a proration was not made at the Closing pursuant to the
proration statement delivered to Buyer by Seller prior to the Closing, the Party
receiving such invoice shall give the other Party written notice of such
invoice, and the other Party shall have thirty (30) days to review and approve
the accuracy of any such invoice. If the Parties agree that the invoice is
accurate and should be paid, Seller shall compute Seller’s pro rata share, write
a check for that amount in favor of the vendor, and then send the invoice and
check to Buyer, in which case Buyer agrees that it will pay for its share and
forward the invoice and the two payments to the vendor. (v) Payment of 2019
Expenses by Tenants; True Up. To the extent that Seller has actually collected
any portion of Expenses from Tenants under the Leases as Additional Rents for
calendar year 2019, Seller may retain all such Additional Rents in amounts not
to exceed such Tenants’ share of Expenses actually paid, as determined by the
2019 Reconciliation (defined below). On or before March 30, 2020, Seller shall
prepare and deliver to Buyer a reconciliation Expense statement for calendar
year 2019 (the “2019 Reconciliation”). If the 2019 Reconciliation evidences that
Seller under-collected Expenses from Tenants for such period, Buyer shall pay
such amounts to Seller within thirty (30) days after delivery of the 2019
Reconciliation and Buyer shall be responsible to collect such amount from the
applicable Tenants. If the 2019 Reconciliation evidences that Seller has over-
collected Additional Rents from Tenants for such period and Buyer did not
receive a credit at Closing for the Expenses to which such Additional Rents
applies, Seller shall pay such over-collected amounts to Buyer within thirty
(30) days after delivery of the 2019 Reconciliation, and Buyer shall thereafter
be responsible for making reimbursement to the Tenants or applying the same to
Expenses in accordance with the Leases. The 2019 Reconciliation shall be final
and binding on the parties as to 2019 Additional Rents and shall not be subject
to modification or adjustment based on subsequent or later reconciliations
prepared by Buyer or required under the Leases. The 2019 Reconciliation shall be
made on a Tenant by Tenant basis and not in the aggregate. (vi) Payment of 2020
Expenses by Tenants; True Up. To the extent that Seller has actually collected
any portion of Expenses from Tenants under the Leases as Additional Rents for
calendar year 2020, Seller may retain all such Additional Rents in amounts not
to exceed such Tenants’ share of Expenses actually paid, as determined by the
2020 Stub Reconciliation (defined below). Within sixty (60) days after the
Closing, Seller shall prepare and deliver to Buyer a reconciliation Expense
statement for the period from and after January 1, 2020, to but not including
the Closing Date (the “2020 Stub Reconciliation”). If the 2020 Stub
Reconciliation evidences that Seller under-collected Expenses from Tenants for
such period, Buyer shall pay such amounts to Seller within thirty (30) days
after delivery of the 2020 Stub Reconciliation, and Buyer shall be responsible
to collect such amounts from Tenants. If the 2020 Stub Reconciliation evidences
that Seller has over-collected Additional Rents from Tenants for such period and
Buyer did Purchase and Sale Agreement Page 14 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur015.jpg]
not receive a credit at Closing for the Expenses to which such Additional Rents
applies, Seller shall pay such over-collected amounts to Buyer within thirty
(30) days after delivery of the 2020 Stub Reconciliation, and Buyer shall
thereafter be responsible for making reimbursement to the Tenants or applying
the same to Expenses in accordance with the Leases. The 2020 Stub Reconciliation
shall be final and binding on the parties as to 2020 Additional Rent and shall
not be subject to modification or adjustment based on subsequent or later
reconciliations prepared by Buyer or required under the Leases. (vii) Survival
of Obligations. The obligations of Seller and Buyer under the Subsection
entitled “Post-Closing Adjustments” shall survive the Closing for a period of
six (6) months from the Closing Date, at which point all such adjustments shall
be made in a final accounting and all prorations hereunder shall be deemed final
for all purposes; provided, however, the final true-up of 2019 Expenses shall be
based on the 2019 Reconciliation and the final true-up of 2020 Expenses shall be
based on the 2020 Stub Reconciliation. (e) Allocation of Closing Costs. Closing
costs shall be allocated as set forth below: (i) Escrow charges: 50% to Buyer
and 50% to Seller. (ii) Recording fees for Deed: 100% to Buyer. (iii) Title
insurance premium for the Title Policy: 100% to Seller for the premium for
standard owner’s coverage in the amount of the Purchase Price. Buyer shall be
responsible for any amount in excess of such premium charge. Buyer shall be
solely responsible for the cost of survey and extended coverage and all
endorsements other than endorsements obtained by Seller to remove exceptions
Seller agrees to remove, which shall be at Seller’s cost. (iv) Transfer taxes or
deed taxes: 100% to Seller. (v) Survey costs: 100% to Seller for the initial
Survey delivered to Buyer; 100% to Buyer for updates, modifications and
certification to the Survey, or any new Survey. (vi) Attorneys’ Fees: Each party
to pay its own attorneys’ fees and costs. (vii) Other: According to custom where
the Property is located. 8. Tenant Estoppels. (a) Tenant Estoppels. Seller shall
use all reasonable efforts to obtain a Tenant Estoppel from all Tenants. Seller
shall deliver completed Tenant Estoppels to Buyer as they are received by
Seller, and shall use all reasonable efforts to deliver all Tenant Estoppels to
Buyer no later than three (3) Business Days prior the Closing Date. It shall be
a condition to Buyer’s obligation to close the acquisition of the Property that
not later Purchase and Sale Agreement Page 15 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur016.jpg]
than the Closing Date, Seller shall have delivered to Buyer Tenant Estoppels
from the Required Tenants, which Tenant Estoppels shall (i) be dated no earlier
than forty-five (45) days prior to the Closing Date, (ii) conform to the most
recent Rent Roll, (iii) allege no defaults, offsets, or claims against Seller,
and (iv) allege no facts that are inconsistent in any material respect with the
representations and warranties of Seller in this Agreement or the Due Diligence
Materials provided by Seller to Buyer; or (b) Seller Estoppels. To the extent
Seller is unable to obtain Tenant Estoppels, or any items required to be
therein, from the Required Tenants, Seller shall have delivered to Buyer on the
Closing Date a certification (a “Seller Estoppel”) in the form and on the terms
attached hereto as Exhibit G (or as otherwise provided in Section 8(c) below).
Seller shall have the right, but not the obligation, to fulfill such condition
to closing by delivery of a Seller Estoppel, and if a Seller Estoppel is
tendered by Seller, Buyer shall be obligated to accept such Seller Estoppel if
such Seller Estoppel (i) is dated no earlier than forty-five (45) days prior to
the Closing Date, (ii) conforms to the most recent Rent Roll, (iii) alleges no
defaults, offsets, or claims against Seller, and (iv) alleges no facts that are
inconsistent in any material respect with the representations and warranties of
Seller in this Agreement or the Due Diligence Materials provided by Seller to
Buyer. If Seller is later able to deliver to Buyer a Tenant Estoppel from any
Tenant as to which Seller has provided a Seller Estoppel, the Seller Estoppel
shall be and become null and void as to each statement of fact or representation
that is substantially identical to a similar fact or representation in the
Tenant Estoppel, and to the extent the Tenant Estoppel covers in all material
respects the information covered in the Seller Estoppel, the Seller Estoppel as
to such Tenant shall become null and void. (c) Form of Tenant Estoppel.
Notwithstanding anything in this Agreement, Buyer agrees that the delivery by a
Tenant of an estoppel certificate either (i) substantially in the form attached
to or required under such Tenant’s Lease, or (ii) on a commercially reasonable,
standard form of the Tenant in the case of any Tenant with a national or
regional presence and multiple locations, shall be accepted by Buyer, and if and
to the extent Seller delivers a Seller Estoppel to Buyer in connection with such
Tenant, such Seller Estoppel shall be substantially in the form attached hereto
as Exhibit G, or as modified to reflect only the factual information required of
the Tenant under the estoppel certificate required under such Tenant’s Lease or
on such standard form. (d) No Aging Update. If for any reason the Closing Date
is extended as permitted under this Agreement or by agreement of the Parties,
the duration of such extension in the Closing Date shall not be computed in the
calculation of the 45-day aging requirements for Tenant Estoppels and such aging
requirement shall be premised on the initial, scheduled Closing Date and not the
extended Closing Date. 9. Transfer of Property “As Is”. (a) EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF SELLER MADE IN THIS AGREEMENT, BUYER, FOR
ITSELF, ITS AGENTS, AFFILIATES, SUCCESSORS AND ASSIGNS, ACKNOWLEDGES THAT NO
SELLER RELATED Purchase and Sale Agreement Page 16 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur017.jpg]
PARTY HAS MADE ANY ORAL OR WRITTEN REPRESENTATIONS, WARRANTIES, PROMISES OR
GUARANTEES WHATSOEVER TO BUYER, WHETHER EXPRESS OR IMPLIED, REGARDING THE
PROPERTY OR ANY CONSTITUENT ELEMENT OF THE PROPERTY (INCLUDING THE LAND,
IMPROVEMENTS AND LEASES) AND, IN PARTICULAR, NO SUCH REPRESENTATIONS,
WARRANTIES, GUARANTIES OR PROMISES HAVE BEEN MADE WITH RESPECT TO THE PHYSICAL
CONDITION OR OPERATION OF THE PROPERTY, TITLE TO OR THE BOUNDARIES OF THE
PROPERTY, SOIL CONDITIONS, THE ENVIRONMENTAL CONDITION OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE PRESENCE, DISCOVERY, RELEASE, THREATENED
RELEASE OR REMOVAL OF HAZARDOUS MATERIALS (INCLUDING, WITHOUT LIMITATION, THE
PRESENCE OF ASBESTOS OR ASBESTOS CONTAINING MATERIALS), THE ACTUAL OR PROJECTED
REVENUE AND EXPENSES FOR THE PROPERTY, THE ZONING AND OTHER LAWS, REGULATIONS OR
RULES APPLICABLE TO THE PROPERTY OR THE COMPLIANCE OF THE PROPERTY THEREWITH,
THE AVAILABILITY OR ADEQUACY OF ENTITLEMENTS OR APPROVALS FOR DEVELOPMENT OF THE
PROPERTY OR ANY PORTION THEREOF, THE USE OR OCCUPANCY OF THE PROPERTY OR ANY
PART THEREOF, OR ANY OTHER MATTER OR THING AFFECTING OR RELATED TO THE PROPERTY
OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT AS, AND SOLELY TO THE EXTENT,
SPECIFICALLY SET FORTH IN THIS AGREEMENT. EXCEPT FOR ITS RELIANCE ON THE
REPRESENTATIONS AND WARRANTIES OF SELLER SPECIFICALLY SET FORTH HEREIN AND
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, BUYER AGREES TO ACCEPT
THE PROPERTY “AS IS, WHERE- IS, AND WITH ALL FAULTS” IN ITS PRESENT CONDITION,
SUBJECT IN THE CASE OF THE REAL PROPERTY TO REASONABLE USE, WEAR AND TEAR,
BETWEEN THE DATE HEREOF AND THE CLOSING DATE, AND FURTHER AGREES THAT EXCEPT FOR
ANY BREACH OF ITS REPRESENTATIONS AND WARRANTIES SPECIFICALLY SET FORTH HEREIN,
SELLER SHALL NOT BE LIABLE FOR ANY PATENT OR LATENT DEFECTS IN THE PROPERTY OR
BOUND IN ANY MANNER WHATSOEVER BY ANY GUARANTEES, PROMISES, PROJECTIONS,
OPERATING STATEMENTS, SETUPS OR OTHER INFORMATION PERTAINING TO THE PROPERTY
MADE, FURNISHED OR CLAIMED TO HAVE BEEN MADE OR FURNISHED BY SELLER OR ANY
SELLER RELATED PARTY, WHETHER ORALLY OR IN WRITING. (b) Buyer’s delivery of an
Approval Notice is Buyer’s acknowledgement that it will have reviewed or have
had adequate time and opportunity to review the Due Diligence Materials and
conduct its diligence review of the Property and matters affecting the Property.
(c) Buyer further acknowledges that certain of the Due Diligence Materials may
have been prepared by parties other than Seller. Seller makes no representation
or warranty of any kind whatsoever, express or implied, as to the accuracy or
completeness of any Due Diligence Materials prepared by third parties and
identified as such by Seller. Purchase and Sale Agreement Page 17 of 35
1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur018.jpg]
(d) Buyer acknowledges that it has not relied upon any representations or
warranties by Seller or any Seller Related Party not specifically set forth
herein, and has entered into this Agreement after having made and relied solely
on its own independent investigation, inspections, analyses, appraisals and
evaluations of facts and circumstances. (e) Buyer is an experienced purchaser of
commercial real properties, and has retained, or has access to, advisors and
consultants sophisticated in the purchase of commercial real property. Buyer and
its advisors have experience in acquiring, owning and operating real property in
the nature of the Property. Buyer is familiar with the risks associated with
sale transactions that involve purchases based on limited information,
representations and disclosures. Buyer understands and is freely taking all
risks involved in connection with this transaction. (f) Buyer acknowledges that,
except as specifically set forth herein, Seller hereby specifically disclaims
any warranty or guaranty, oral or written, implied or arising by operation of
law, and any warranty of condition, habitability, merchantability or fitness for
a particular purpose, in respect to the Property. (g) Except for those matters
expressly set forth in this Agreement to survive the Closing and except for the
agreements of Seller and Buyer set forth in the closing documents or otherwise
entered into at the Closing, Buyer agrees that Buyer’s acceptance of the Deed
shall be and be deemed to be an agreement by Buyer that Seller has fully
performed, discharged and complied with all of Seller’s obligations, covenants
and agreements hereunder and that Seller shall have no further liability with
respect thereto. (h) AS A MATERIAL INDUCEMENT TO SELLER TO AGREE TO SELL THE
PROPERTY TO BUYER AND TO EXECUTE THIS AGREEMENT, EXCEPT TO THE EXTENT
SPECIFICALLY PROVIDED TO THE CONTRARY HEREIN OR IN THE DEED AND OTHER
INSTRUMENTS TO BE EXECUTED AND DELIVERED BY SELLER AT THE CLOSING, OR ANY ACTION
FOR BREACH OF ANY REPRESENTATION, WARRANTY AND/OR COVENANT OF SELLER
SPECIFICALLY SET FORTH HEREIN, BUYER, FOR ITSELF AND ITS AGENTS, AFFILIATES,
SUCCESSORS AND ASSIGNS, HEREBY WAIVES, RELEASES, ACQUITS AND FOREVER DISCHARGES
THE SELLER RELATED PARTIES FROM ALL CLAIMS, CAUSES OF ACTION, DEMANDS, LOSSES,
DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEY’S FEES AND
DISBURSEMENTS WHETHER SUIT IS INSTITUTED OR NOT) WHICH BUYER HAS OR MAY HAVE IN
THE FUTURE ON ACCOUNT OF OR IN ANY WAY ARISING OUT OF THE PROPERTY OR ANY OF ITS
CONSTITUENT ELEMENTS (INCLUDING THE LAND, THE IMPROVEMENTS, THE PERSONAL
PROPERTY, THE GENERAL INTANGIBLES, THE CONTRACTS AND THE LEASE), INCLUDING,
WITHOUT LIMITATION, WITH RESPECT TO (I) ALL MATTERS DESCRIBED IN SUBPARAGRAPH
(A), ABOVE AS ACCEPTED BY BUYER IN “AS IS, WHERE IS, WITH ALL FAULTS” CONDITION,
(II) THE STRUCTURAL AND PHYSICAL CONDITION OF THE REAL PROPERTY OR ITS
SURROUNDINGS, (III) THE FINANCIAL CONDITION OF THE OPERATION OF THE PROPERTY
EITHER Purchase and Sale Agreement Page 18 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur019.jpg]
BEFORE OR AFTER THE CLOSING DATE, (IV) ANY LAW, ORDINANCE, RULE, REGULATION,
RESTRICTION OR LEGAL REQUIREMENT WHICH IS NOW OR MAY HEREAFTER BE APPLICABLE TO
THE PROPERTY, (V) THE FINANCIAL CONDITION OR STATUS OF TENANT OR TENANCY FOR THE
PROPERTY, (VI) THE ENVIRONMENTAL CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE PRESENCE, DISCOVERY OR REMOVAL OF ANY HAZARDOUS MATERIALS IN,
AT, ABOUT OR UNDER THE PROPERTY OR THE APPLICABILITY TO THE PROPERTY OF ANY
ENVIRONMENTAL LAWS, AS SUCH ACTS MAY BE AMENDED FROM TIME TO TIME, OR ANY OTHER
FEDERAL, STATE OR LOCAL STATUTE OR REGULATION RELATING TO ENVIRONMENTAL
CONTAMINATION AT, IN OR UNDER THE PROPERTY, (VII) THE PRESENCE OR CONDITION OF
UNDERGROUND STORAGE TANKS AT THE PROPERTY, OR THEIR COMPLIANCE WITH APPLICABLE
LAWS, (VIII) ANY OTHER CONDITIONS, INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL
AND OTHER PHYSICAL CONDITIONS, AFFECTING THE PROPERTY WHETHER THE SAME ARE A
RESULT OF NEGLIGENCE, INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION, ANY CLAIM
FOR INDEMNIFICATION OR CONTRIBUTION ARISING UNDER ENVIRONMENTAL LAWS (AS DEFINED
IN ADDENDUM I), WHETHER ARISING BASED ON EVENTS THAT OCCURRED BEFORE, DURING, OR
AFTER SELLER’S PERIOD OF OWNERSHIP OF THE PROPERTY AND WHETHER BASED ON THEORIES
OF INDEMNIFICATION, CONTRIBUTION OR OTHERWISE. THE RELEASE SET FORTH IN THIS
SECTION SPECIFICALLY INCLUDES, WITHOUT LIMITATION, ANY CLAIMS UNDER
ENVIRONMENTAL LAWS (AS DEFINED IN ADDENDUM I) OR UNDER THE AMERICANS WITH
DISABILITIES ACT OF 1990, AS ANY OF THOSE LAWS MAY BE AMENDED FROM TIME TO TIME
AND ANY REGULATIONS, ORDERS, RULES OF PROCEDURES OR GUIDELINES PROMULGATED IN
CONNECTION WITH SUCH LAWS, REGARDLESS OF WHETHER THEY ARE IN EXISTENCE ON THE
DATE OF THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING, SELLER SHALL REMAIN
LIABLE FOR, AND BUYER DOES NOT WAIVE OR RELEASE CLAIMS BASED ON FRAUD, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SELLER OR ANY SELLER RELATED
PARTY. BUYER SHALL NOT MAKE OR INSTITUTE ANY CLAIMS AGAINST ANY OF THE SELLER
RELATED PARTIES WHICH ARE INCONSISTENT WITH THE FOREGOING. BUYER AGREES THAT
THIS RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS
EXPRESSED TERMS AND PROVISIONS. THIS RELEASE INCLUDES CLAIMS OF WHICH BUYER IS
PRESENTLY UNAWARE OR WHICH BUYER DOES NOT PRESENTLY SUSPECT TO EXIST, WHICH IF
KNOWN BY BUYER, WOULD MATERIALLY AFFECT BUYER’S RELEASE TO SELLER. ACCORDINGLY,
AND WITHOUT LIMITING THE FOREGOING, BUYER HEREBY WAIVES CALIFORNIA CIVIL CODE
SECTION 1542, WHICH PROVIDES AS FOLLOWS: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS THAT THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN
HIS OR HER FAVOR AT THE TIME OF EXECUTING THE Purchase and Sale Agreement Page
19 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur020.jpg]




--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur021.jpg]
makes no representations or warranties of any kind relating to the Property or
its condition or fitness. Buyer is entitled to rely on Seller’s representations
and warranties notwithstanding Buyer’s inspection and investigation of the
Property, except to the extent that Buyer has Actual Knowledge on or before the
Closing Date that any such representation or warranty is inaccurate in any
material respect, and such inaccuracy did not result from a Seller R&W Breach
(as defined below). (b) Untrue When Given on Effective Date. Seller shall
promptly notify Buyer if, prior to the Closing, Seller has Actual Knowledge that
any representation or warranty of Seller was inaccurate in any material respect
on the Effective Date (a “Seller R&W Breach”), or was true when given on the
Effective Date but became inaccurate in any material respect after the Effective
Date (a “Seller R&W Change”). If, prior to the Closing, Buyer has Actual
Knowledge (whether from Seller or its own investigation) that a Seller R&W
Breach has occurred and Seller is unable to cure such Seller R&W Breach within
ten (10) days after notice from Buyer of such R&W Breach, such Seller R&W Breach
shall be a default on the part of Seller, and Buyer, in its sole discretion,
shall have the right, as its sole and exclusive remedies, to (i) terminate this
Agreement, upon which termination the Earnest Money (plus interest earned
thereon) shall be returned to Buyer, and if such Seller R&W Breach has resulted
in a loss in excess of the Material Damage Floor, Seller shall pay the Expense
Reimbursement to Buyer within ten (10) Business Days after delivery to Seller of
reasonable evidence of the loss sustained by Buyer and a statement of Buyer’s
reimbursable expenses, in which case the Parties shall have no further rights or
obligations under this Agreement except for those rights and obligations which
expressly survive termination of this Agreement, or (ii) waive such Seller R&W
Breach and proceed to Closing. (c) True When Given; Subsequent Change. If, prior
to the Closing, Buyer has Actual Knowledge (whether from Seller or its own
investigation) that a Seller R&W Change has occurred, such Seller R&W Change was
not caused by a material breach by Seller of its covenants under this Agreement
or by an affirmative, intentional act on the part of Seller which caused such
representation and warranty to become inaccurate in any material respect, and
Seller is unable within ten (10) days after notice from Buyer of such R&W Change
to eliminate such inaccuracy, Buyer shall have the right, as its sole and
exclusive remedy, to (i) terminate this Agreement, upon which termination the
Earnest Money (plus interest earned thereon) shall be returned to Buyer and the
Parties shall have no further rights or obligations under this Agreement except
for those rights and obligations which expressly survive termination of this
Agreement, or (ii) waive such Seller R&W Change and proceed to Closing. If,
however, such Seller R&W Change was caused by a material breach by Seller of its
covenants under this Agreement or by an affirmative, intentional act on the part
of Seller which caused such representation and warranty to become inaccurate in
any material respect, such Seller R&W Change shall constitute a Seller R&W
Breach, and if Seller is unable to cure such Seller R&W Breach within ten (10)
days after notice from Buyer of such Seller R&W Breach, such Seller R&W Breach
shall be a default on the part of Seller, and Buyer, in its sole discretion,
shall have the right, as its sole and exclusive remedies, to (i) terminate this
Agreement, upon which termination the Earnest Money (plus interest earned
thereon) shall be returned to Buyer, and if such Purchase and Sale Agreement
Page 21 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur022.jpg]
Seller R&W Breach has resulted in a loss in excess of the Material Damage Floor,
Seller shall pay the Expense Reimbursement to Buyer within ten (10) Business
Days after delivery to Seller of reasonable evidence of the loss sustained by
Buyer and a statement of Buyer’s reimbursable expenses, in which case the
Parties shall have no further rights or obligations under this Agreement except
for those rights and obligations which expressly survive termination of this
Agreement, or (ii) waive such Seller R&W Breach and proceed to Closing. (d)
Buyer Closes with Knowledge of Inaccuracy. If, prior to the Closing, Buyer has
Actual Knowledge that any representation or warranty of Seller is inaccurate in
any material respect and Buyer consummates the Closing, such representation or
warranty shall be deemed modified by Buyer’s Actual Knowledge. Seller shall be
liable to Buyer for a breach by Seller of any one or more of the representations
and warranties of Seller made herein, only if (i) the breach thereof is first
discovered by Buyer subsequent to Closing, (ii) the claim thereon is asserted by
Buyer to Seller in writing on or before the date one hundred eighty (180) days
after Closing, and (iii) the amount of any such loss, cost, liability, damage
and expense suffered by Buyer (when aggregated with all other amounts for which
Seller may be liable in connection with breaches of its representations,
warranties or covenants under this Agreement) shall exceed the Material Damage
Floor. (e) Subject to Ceiling. In no event shall the amount of any such loss,
cost, liability, damage and expense for which Seller shall be liable under this
Section 10 (when aggregated with all other damages for which Seller may be
liable in connection with breaches of its representations, warranties or
covenants under this Agreement) exceed the Material Damage Ceiling. 11. Buyer’s
Representations and Warranties. Buyer hereby represents and warrants, as of the
Effective Date and as of the Closing Date, to Seller as follows: (a) Buyer is
duly organized, validly existing and in good standing under the laws of the
State of its formation, and as of the Closing will be qualified to do business
in the State of California. (b) Buyer has full power and authority to execute
and deliver this Agreement and to perform all of the terms and conditions hereof
to be performed by Buyer and to consummate the transactions contemplated hereby.
This Agreement and all documents executed by Buyer which are to be delivered to
Seller at Closing have been duly executed and delivered by Buyer and are or at
the time of Closing will be the legal, valid and binding obligation of Buyer and
enforceable against Buyer in accordance with its or their respective terms,
except as the enforcement thereof may be limited by applicable Creditors’ Rights
Laws. Buyer is not presently subject to any bankruptcy, insolvency,
reorganization, moratorium, or similar proceeding. (c) The entities and
individuals executing this Agreement and the instruments referenced herein on
behalf of Buyer and its constituent entities, if any, have the legal Purchase
and Sale Agreement Page 22 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur023.jpg]
power, right and actual authority to bind Buyer to the terms and conditions
hereof and thereof. (d) Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated by this Agreement, nor the
compliance with the terms and conditions hereof will violate or conflict, in any
material respect, with any provision of Buyer’s organizational documents or to
Buyer’s Actual Knowledge any statute, regulation or rule, or, to Buyer’s Actual
Knowledge, any injunction, judgment, order, decree, ruling, charge or other
restrictions of any government, governmental agency or court to which Buyer is
subject, and which violation or conflict would have a material adverse effect on
Buyer. Buyer is not a party to any contract or subject to any other legal
restriction that would prevent fulfillment by Buyer of all of the terms and
conditions of this Agreement or compliance with any of the obligations under it.
(e) To Buyer’s Actual Knowledge all material consents required from any
governmental authority or third party in connection with the execution and
delivery of this Agreement by Buyer or the consummation by Buyer of the
transactions contemplated hereby have been made or obtained or shall have been
made or obtained by the Closing Date. Complete and correct copies of all such
consents shall be delivered to Seller. (f) Buyer has made (or will make prior to
the Closing Date) an independent investigation with regard to the Property, will
have ascertained to its satisfaction the extent to which the Property complies
with applicable zoning, building, environmental, health and safety and all other
laws codes and regulations, and Buyer’s intended use thereof, including without
limitation, review and/or approval of matters disclosed by Seller pursuant to
this Agreement. (g) There is no litigation pending or, to Buyer’s Actual
Knowledge, threatened, against Buyer or any basis therefor that might materially
and detrimentally affect the ability of Buyer to perform its obligations under
this Agreement. Buyer shall notify Seller promptly of any such litigation of
which Buyer becomes aware. (h) Buyer is not, nor is any person who owns a
controlling interest in or otherwise controls Buyer, (a) listed on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control (“OFAC”), Department of the Treasury, and/or on any other
similar list maintained by the OFAC pursuant to any authorizing statute,
Executive Order or regulation (collectively, “OFAC Laws and Regulations”); or
(b) a person either (i) included within the term “designated national” as
defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (ii)
designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224
(Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), 66 Fed. Reg. 49079 (effective
September 24, 2001, and published September 25, 2001) or similarly designated
under any related enabling legislation or any other similar Executive Orders
(collectively, the “Executive Orders”). Neither Buyer nor any of its principals
or affiliates is (x) a person or entity with which Seller is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law, or
that commits, Purchase and Sale Agreement Page 23 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur024.jpg]
threatens or conspires to commit or supports “terrorism” as defined in the
Executive Orders, or (y) is directly or indirectly affiliated or associated with
a person or entity listed in the preceding clause (x). To the best knowledge of
Buyer, neither Buyer nor any of its principals or affiliates, nor any brokers or
other agents acting in any capacity in connection with the transactions
contemplated herein (I) directly or indirectly deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Orders, (II) directly or indirectly engages in any
transaction in violation of any Laws relating to drug trafficking, money
laundering or predicate crimes to money laundering or (III) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. As used herein, “Anti-Terrorism Law” means the
OFAC Laws and Regulations, the Executive Orders and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as
amended. 12. Risk of Loss. (a) Notice of Loss. If, prior to the Closing Date,
any portion of the Property suffers a Minor or Major Loss, Seller shall
immediately notify Buyer of that fact, which notice shall include sufficient
detail to apprise Buyer of the current status of the Property following such
loss. (b) Minor Loss. Buyer’s obligations hereunder shall not be affected by the
occurrence of a Minor Loss, provided that: (i) upon the Closing, there shall be
a credit against the Consideration equal to the amount of any insurance proceeds
or condemnation awards collected by Seller as a result of such Minor Loss (net
of any amounts applied to restoration and reasonable expenses incurred by Seller
in collecting such proceeds or awards), plus the amount of any insurance
deductible; or (ii) insurance or condemnation proceeds available to Seller are
sufficient to cover the cost of restoration and the insurance carrier has
admitted liability for the payment of such costs. If all or part of the proceeds
or awards have not been collected as of the Closing, then Seller’s right, title
and interest to such proceeds or awards shall be assigned to Buyer at the
Closing, together with a credit against the Consideration in the amount of any
insurance deductible. This provision shall not limit any of the Buyer’s repair
obligations under the Leases. If there is a Minor Loss and insurance coverage as
set forth above is not available, Buyer shall have the same rights as if it was
a Major Loss. (c) Major Loss. In the event of a Major Loss, Buyer may, at its
option to be exercised by written notice to Seller within twenty (20) days of
Seller’s notice to Buyer of the occurrence thereof, elect to either (i)
terminate this Agreement, or (ii) consummate the acquisition of the Property for
the full Consideration, subject to the following. If Buyer elects to proceed
with the acquisition of the Property, then the Closing shall be postponed if
necessary, to occur on the later of the then-scheduled Closing Date or the date
which is ten (10) Business Days after Buyer makes such election and, upon the
Closing, Buyer shall be given a credit against the Consideration equal to the
amount of any insurance proceeds or condemnation awards collected by Seller as a
result of such Major Loss (net of any Purchase and Sale Agreement Page 24 of 35
1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur025.jpg]
amounts applied to restoration and reasonable expenses incurred by Seller in
collecting such proceeds or awards), plus the amount of any insurance
deductible. If the proceeds or awards have not been collected as of the Closing,
then Seller’s right, title and interest to such proceeds or awards shall be
assigned to Buyer, and Seller will cooperate with Buyer as reasonably requested
by Buyer in the collection of such proceeds or award. If Buyer fails to give
Seller notice within such twenty (20)-day period, then Buyer will be deemed to
have elected to terminate this Agreement. If the Agreement is not terminated,
Buyer shall be responsible for performance by Buyer as “landlord” under the
Leases, including any repair obligations of landlord, and nothing herein shall
limit Buyer’s repair obligations or other obligations under the Leases. 13.
Seller’s Continued Operation of the Property. (a) General. Except as otherwise
contemplated or permitted by this Agreement or approved by Buyer in writing,
from the Effective Date to the Closing Date, Seller will operate, maintain and
repair the Property in a prudent manner, in the ordinary course of business, on
an arm’s-length basis and consistent with its past practices. (b) Actions
Requiring Buyer’s Consent. Notwithstanding the above terms of this Section, from
the Approval Date until the Closing Date, Seller shall not, without the prior
written approval of Buyer, which approval shall not be unreasonably withheld or
delayed, take any of the following actions except as required by law or existing
contractual obligations of Seller: (i) Leases. Execute any new Lease or renew
the Lease; or bring an action to enforce the Lease; or terminate the Lease; or
modify or waive any material term of the Lease; provided, however, that if
Seller has delivered notice to Buyer of Seller’s request for Buyer’s approval
and Buyer has not responded to Seller’s request for approval within two (2)
Business Days, then Buyer shall be deemed to have approved the Lease activity in
question; or (ii) Contracts. Except as otherwise required under this Agreement,
enter into, execute or terminate any easement agreement, management agreement or
any lease, contract, agreement or other commitment of any sort (including any
contract for capital items or expenditures), with respect to the Property that
will survive the Closing and be binding on Buyer or the Property after the
Closing; provided, however, that if Seller has delivered notice to Buyer of
Seller’s request for Buyer’s approval and Buyer has not responded to Seller’s
request for approval within five (5) Business Days, then Buyer shall be deemed
to have approved the activity in question. (c) Tenant Improvement Allowances and
Leasing Commissions. (i) New Leases, Renewals, Modifications. In connection with
any new lease, or any renewal of a lease or modification of any existing Lease
which extends the term or expands the premises under such Lease other than under
an option or right governed by subsections (c)(iii) or (c)(iv) below, and is
entered into between the Purchase and Sale Agreement Page 25 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur026.jpg]
Effective Date and the Closing, Tenant Improvement Allowances and Leasing
Commissions in connection with any such new lease, renewal or modification,
shall be prorated between Buyer and Seller in proportion to the ratio between
the portion of the new lease term or renewal term which occurs prior to the
Closing Date and the portion of the new lease term or renewal term which occurs
after the Closing Date. (ii) Existing Leases. Subject to subsections (c)(iii)
through (c)(vi) below, Seller shall be responsible for Tenant Improvement
Allowances and Leasing Commissions for all Leases (and amendments thereto)
entered into prior to the Effective Date, and Seller’s obligations with respect
thereto shall survive the Closing. (iii) Tenant Rights Under Existing Leases.
If, during the period between the Effective Date and the Closing Date, any
Tenant shall exercise an option or right under an existing Lease to renew the
Lease, extend the term of the Lease, or expand its premises, any obligation for
Tenant Improvement Allowances and Leasing Commissions associated with the
exercise of such option or right shall be prorated between Seller and Buyer in
proportion to the ratio between the portion of the extended lease term resulting
from the exercise of the option which occurs prior to the Closing Date and the
portion thereof which occurs after the Closing Date. (iv) Post-Closing
Extensions, Renewals, Modifications. If, on or after the Closing Date, any
Tenant shall exercise an option or right under an existing Lease to renew the
Lease, extend the term of the Lease, or expand its premises, any obligation for
Tenant Improvement Allowances and Leasing Commissions associated with the
exercise of such option or right shall be the responsibility of Buyer. 14.
Non-Consummation of the Transaction. If the transaction is not consummated on or
before the Closing Date, the following provisions shall apply: (a) No Default.
If the purchase and sale of the Property under this Agreement is not consummated
for a reason other than a default by one of the Parties, then (i) the Title
Company and each Party shall return to the depositor thereof the Earnest Money
and all other funds and items which were deposited hereunder; and (ii) Seller
and Buyer shall each bear one-half of any Escrow cancellation charges. Any
return of funds or other items by the Title Company or any Party as provided
herein shall not relieve either Party of any liability it may have for its
wrongful failure to close. (b) Default by Seller. If the transaction is not
consummated as a result of a default by Seller, then Buyer, as its sole and only
remedies hereunder, to the exclusion of all other potential remedies under this
Agreement, at law or in equity, may either (i) terminate this Agreement by
delivery of notice of termination to Seller, whereupon (A) the Earnest Money
shall be immediately returned to Buyer, and (B) Seller shall pay to Buyer its
Expense Reimbursement, in which case neither Party shall have any further rights
or Purchase and Sale Agreement Page 26 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur027.jpg]




--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur028.jpg]




--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur029.jpg]
by a period of time equal to the time that such Party reasonably anticipates
that it will be unable to use its headquarters, but not to exceed fourteen (14)
days. (d) Tax Protest. If, as a result of any tax protest or otherwise, there is
any refund or reduction of real property or other tax or assessment relating to
the Property applicable to the period prior to Closing, Seller shall be entitled
to receive or retain such refund or the benefit of such reduction, less
equitable prorated costs of collection and subject to the rights of Tenants
under Leases as to any such refunds. To the extent any such tax protest or
proceeding is ongoing as of the Closing, Seller shall have the right, but not
the obligation, to continue to pursue such protest or proceeding following the
Closing, but only to the extent that it applies to the pre-Closing tax periods.
(e) Notices. Any notice, consent or approval required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been given
upon (i) delivery of email on a Business Day prior to 5:00 p.m. local time at
the location of the recipient’s mailing address (otherwise, the next following
Business Day) (provided that such email contains in all uppercase letters the
words “OFFICIAL NOTICE” in the subject line and generates no “out of office
receipt” or other message that such delivery was ineffective or delayed), (ii)
personal delivery, (iii) confirmed telecopy delivery on a Business Day prior to
5:00 p.m. local time at the location of the Property (otherwise, the next
following Business Day), or (iv) one (1) Business Day after being deposited with
Federal Express, DHL Worldwide Express or another reliable overnight courier
service prior to the specified delivery deadline for guaranteed next-business
day service, specifying an address to which such courier makes overnight
deliveries. A notice, consent or approval sent in the above manner by counsel to
a Party (whether or not identified below as a “copy to” recipient) shall
constitute effective delivery of such notice, consent or approval and shall be
binding on such Party as if sent by such Party. If to Buyer: If to Seller: E G &
T Commercial Real Estate, SRT Secured Topaz, LLC LLC c/o Glenborough, LLC c/o
Elia S. Gris 400 Concar Drive, Third Floor 25129 The Old Road, Suite 100 San
Mateo, CA 94402 Stevenson Ranch, CA 91381 Attention: G. Lee Burns, Jr. Fax No.
Fax No.: 650-343-9690 Email: mrvpt1@aol.com Email: chip.burns@glenborough.com
with a copy to: with a copy to: Donahoe & Young LLP Boutin Jones Inc. 25152
Springfield Court, Suite 345 555 Capitol Mall, Suite 1500 Valencia, CA 91355
Sacramento, CA 95814 Attention: Mark T. Young Attention: Douglas M. Hodell Fax
No. 661-554-7088 Fax No.: 916-441-7597 Email: myoung@donahoeyoung.com Email:
dhodell@boutinjones.com Purchase and Sale Agreement Page 29 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur030.jpg]
(f) Brokers and Finder. Seller has engaged Seller’s Broker to act as Seller’s
representative in this transaction, and Seller has sole responsibility for the
payment of any amounts due to Seller’s Broker as a result of this transaction,
pursuant to a separate written agreement. Buyer has engaged Buyer’s Broker as
Buyer’s representative in this transaction. Any commission or finder’s fee due
to Buyer’s Broker shall be paid from the amount payable by Seller to Seller’s
Broker, pursuant to separate written agreement between Buyer’s Broker and
Seller’s Broker (the “Commission Split”). Any commission or finder’s fee due to
Buyer’s Broker in excess of the Commission Split and claimed through Buyer shall
be paid by Buyer. Except as set forth in the preceding sentences of this
paragraph, neither Party has had any contact or dealings regarding the Property,
or any communication in connection with the subject matter of this transaction
through any real estate broker or other person who can claim a right to a
commission or finder’s fee in connection with the transactions contemplated in
this Agreement. In the event that any broker or finder perfects a claim for a
commission or finder’s fee based upon any such contact, dealings or
communication, the Party through whom the broker or finder makes its claim shall
be responsible for said commission or fee and shall indemnify and hold harmless
the other Party from and against all liabilities, losses, costs and expenses
(including reasonable attorneys’ fees) arising in connection with such claim for
a commission or finder’s fee. The provisions of this subsection shall survive
the Closing or the termination of this Agreement. (g) Successors and Assigns.
Subject to the following, this Agreement shall be binding upon, and inure to the
benefit of, the Parties and their respective successors, heirs, administrators
and assigns. Buyer shall have the right, (i) with notice to Seller delivered no
later than two (2) Business Days prior to the Closing Date, but without Seller’s
consent, to assign this Agreement to an Affiliate of Buyer (without thereby
releasing assignor of its obligations and liabilities under this Agreement) and
(ii) with notice to Seller delivered no later than two (2) Business Days prior
to the Closing Date, and subject to receipt of Seller’s prior written consent,
at Seller’s sole and absolute discretion, to assign its right, title and
interest in and to this Agreement to one or more assignees other than an
Affiliate of Buyer (without thereby releasing assignor of its obligations and
liabilities under this Agreement). Any such assignee(s) shall execute and
deliver to Seller a written assignment prepared by Buyer and reasonably
acceptable to Seller, pursuant to which such assignee assumes all obligations of
Buyer, without releasing Buyer from any obligation hereunder. Seller shall have
the right, with notice to Buyer but without Buyer’s consent, to transfer the
Property to an Affiliate of Seller and in connection therewith, assign its
interest in this Agreement. (h) Amendments. Except as otherwise provided herein,
this Agreement may be amended or modified only by a written instrument executed
by Seller and Buyer. (i) Governing Law. The substantive laws of the State of
California, without reference to its conflict of law provisions, will govern the
validity, construction, and enforcement of this Agreement and the Transaction
Documents. Purchase and Sale Agreement Page 30 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur031.jpg]




--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur032.jpg]
(p) Counterparts. This Agreement may be executed in counterparts or duplicate
originals, each of which shall be deemed an original but all or which together
shall constitute as one and the same instrument, and which shall be the official
and governing version in the interpretation of this Agreement. This Agreement
may be executed and delivered by facsimile or electronic transmission and the
Parties agree that such facsimile or electronic (e.g., pdf) execution and
delivery shall have the same force and effect as delivery of an original
document with original signatures, and that each Party may use such facsimile or
electronic signatures as evidence of the execution and delivery of this
Agreement by the Parties to the same extent that an original signature could be
used. (q) Addenda, Exhibits and Schedules. All addenda, exhibits and schedules
referred to herein are, unless otherwise indicated, incorporated herein by this
reference as though set forth herein in full. The Exhibits, Addenda and
Schedules to this Agreement are: Exhibit A – Deed Exhibit B – Assignment and
Assumption of Leases Exhibit C – Bill of Sale Exhibit D – Assignment and
Assumption of Service Contracts, Warranties and other General Intangibles
Exhibit E – Certificate of Transferor Other than an Individual (FIRPTA
Affidavit) Exhibit F – Form of Tenant Estoppel Exhibit G – Form of Seller
Estoppel Exhibit H – Form of Seller Title Affidavit Addendum I – Definitions
Addendum II – Seller’s Representations and Warranties Schedule 1 – Due Diligence
Materials Schedule 2 – Description of Land Schedule 3 – Assumed Service
Contracts Schedule 4 – Environmental Reports Schedule 5 – Rent Roll Schedule 6 –
Exceptions to Seller Representations and Warranties (r) Construction. Headings
at the beginning of each section and subsection are solely for the convenience
of the Parties and are not a part of the Agreement. Whenever required by the
context of this Agreement, the singular shall include the plural and the
masculine shall include the feminine and vice versa. This Agreement shall not be
construed as if it had been prepared by one of the Parties, but rather as if
both Parties had prepared the same. (s) Tax Free Exchange. As an accommodation
to Buyer, Seller agrees to cooperate with Buyer to accomplish an I.R.C. Section
1031 like kind tax deferred exchange, provided that the following terms and
conditions are met: (i) Buyer shall give Seller notice of any desired exchange
not later than five (5) days prior to the Closing Date; (ii) Seller shall in no
way be liable for any additional costs, fees and/or expenses relating to the
exchange; (iii) if, for whatever reason, the Closing does not occur, Seller
shall have no responsibility Purchase and Sale Agreement Page 32 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur033.jpg]
or liability to the third party involved in the exchange transaction, if any;
and (iv) Seller shall not be required to make any representations or warranties
nor assume or incur any obligations or personal liability whatsoever in
connection with the exchange transaction. Buyer indemnifies and agrees to hold
Seller and each Seller Related Party harmless from and against any and all
causes, claims, demands, liabilities, costs and expenses, including attorneys’
fees, as a result of or in connection with any such exchange. As an
accommodation to Seller, Buyer agrees to cooperate with Seller to accomplish an
I.R.C. Section 1031 like kind tax deferred exchange, provided that the following
terms and conditions are met: (i) Seller shall give Buyer notice of any desired
exchange not later than five (5) days prior to the Closing Date; (ii) Buyer
shall in no way be liable for any additional costs, fees and/or expenses
relating to the exchange; (iii) if, for whatever reason, the Closing does not
occur, Buyer shall have no responsibility or liability to the third party
involved in the exchange transaction, if any; and (iv) Buyer shall not be
required to make any representations or warranties nor assume or incur any
obligations or personal liability whatsoever in connection with the exchange
transaction. Seller indemnifies and agrees to hold Buyer and each Buyer Related
Party harmless from and against any and all causes, claims, demands,
liabilities, costs and expenses, including attorneys’ fees, as a result of or in
connection with any such exchange. [Signatures on following page] Purchase and
Sale Agreement Page 33 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur034.jpg]




--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur035.jpg]
First American Title Insurance Company The undersigned executes this Agreement
for the purpose of acknowledging its agreement to serve as escrow agent in
accordance with the terms of this Agreement and to acknowledge receipt of a
fully executed copy of the Agreement. First American Title Insurance Company By:
________________________ Its: ________________________ Purchase and Sale
Agreement Page 35 of 35 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur036.jpg]
EXHIBIT A DEED First American Title Company Escrow No. NCS-___________ RECORDING
REQUESTED BY AND WHEN RECORDED RETURN TO: MAIL TAX STATEMENTS TO: APN No:
3057-121-18-0-000 and 3057-121-22-0-000 (Space above this line for Recorder’s
use) GRANT DEED Documentary Transfer Tax is $_____________ XX Computed on the
full value of the property conveyed; OR ___ Computed on the full value less
liens & encumbrances remaining at time of sale. ___ unincorporated area, or XX
City of Hesperia FOR VALUABLE CONSIDERATION, receipt of which is hereby
acknowledged, SRT SECURED TOPAZ, LLC, a Delaware limited liability company,
HEREBY GRANTS TO: E G & T COMMERCIAL REAL ESTATE, LLC, a Florida limited
liability company, the following real property situated in the City of Hesperia,
County of San Bernardino, State of California: Purchase and Sale Agreement
Exhibit A – Grant Deed Page 1 of 2 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur037.jpg]
As set forth in Exhibit A, attached hereto and made a part hereof; TOGETHER WITH
all easements, rights, privileges and appurtenances thereto or in any way
appertaining, and all improvements thereon, and SUBJECT TO (1) nondelinquent
taxes and assessments; and (2) all other covenants, conditions, and
restrictions, reservations, rights, rights of way, easements, encumbrances,
liens, in title matters of record or visible from an inspection of the property
or which an accurate survey of the property would disclose. Executed as of
_____________ ___, 2020. GRANTOR: SRT SECURED TOPAZ, LLC, a Delaware limited
liability company By: SRT SECURED HOLDINGS, LLC, a Delaware limited liability
company, its sole member By: STRATEGIC REALTY OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership, its sole member By: STRATEGIC REALTY TRUST, INC.,
a Maryland corporation, its general partner By: Name: Title: Purchase and Sale
Agreement Exhibit A – Grant Deed Page 2 of 2 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur038.jpg]
ACKNOWLEDGMENT A notary public or other officer completing this certificate
verifies only the identity of the individual who signed the document to which
this certificate is attached, and not the truthfulness, accuracy, or validity of
that document. State of ) ) ss. County of ) On , before me, (here insert name
and title of officer), personally appeared , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person (s), or the entity(ies) upon behalf of which the
person(s) acted, executed the instrument. I certify under PENALTY OF PERJURY
under the laws of the State of California that the foregoing is true and
correct. WITNESS my hand and official seal. ________________________________
[Seal] Purchase and Sale Agreement Exhibit A – Grant Deed Acknowledgment
1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur039.jpg]
EXHIBIT A REAL PROPERTY DESCRIPTION   [First American Title Order Number:
NCS-988509-1-SM] Real property in the City of Hesperia, County of San
Bernardino, State of California, described as follows: PARCEL ONE: PARCEL 1 OF
PARCEL MAP NO. 18915, IN THE CITY OF HESPERIA, AS PER MAP RECORDED IN BOOK 232,
PAGES 89, 90 AND 91 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAN
BERNARDINO COUNTY, CALIFORNIA. PARCEL TWO: EASEMENTS AS CREATED BY THAT CERTAIN
DOCUMENT ENTITLED "DECLARATION OF COVENANTS CONDITIONS AND RESTRICTIONS AND
GRANT OF RECIPROCAL EASEMENTS" DATED MARCH 16, 2009 AND RECORDED MAY 1, 2009 AS
INSTRUMENT NO. 2009-0185682 OF OFFICIAL RECORDS. APN: 3057-121-18-0-000 [First
American Title Order Number: NCS-988509-2-SM] Real property in the City of
Hesperia, County of San Bernardino, State of California, described as follows:
PARCEL ONE: PARCEL 2 OF PARCEL MAP NO. 19858, IN THE CITY OF HESPERIA, AS PER
MAP RECORDED IN BOOK 250, PAGES 37-38 OF PARCEL MAPS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA. PARCEL TWO: EASEMENTS AS
CREATED BY THAT CERTAIN DOCUMENT ENTITLED "DECLARATION OF COVENANTS CONDITIONS
AND RESTRICTIONS AND GRANT OF RECIPROCAL EASEMENTS" DATED MARCH 16, 2009 AND
RECORDED MAY 1, 2009 AS INSTRUMENT NO. 2009-0185682 AND AS AMENDED AND RESTATED
DECLARATION OF COVENANTS CONDITIONS AND RESTRICTIONS AND GRANT OF RECIPROCAL
EASEMENTS RECORDED MAY 15, 2018 AS INSTRUMENT NO. 2018- 0175958 OF OFFICIAL
RECORDS. APN: 3057-121-22-0-000 Purchase and Sale Agreement Exhibit A – Grant
Deed Exhibit A – Real Property Description 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur040.jpg]
EXHIBIT B ASSIGNMENT AND ASSUMPTION OF LEASES THIS ASSIGNMENT AND ASSUMPTION OF
LEASES (“Assignment”) dated as of __________, 2020, is entered into by and
between SRT SECURED TOPAZ, LLC, a Delaware limited liability company
(“Assignor”), and E G & T COMMERCIAL REAL ESTATE, LLC, a Florida limited
liability company (“Assignee”). W I T N E S S E T H: WHEREAS, Assignor is the
lessor under certain leases executed with respect to that certain real property
commonly known as 14135 Main Street, Hesperia, CA (the “Property”), as more
fully described in Exhibit A attached hereto, which leases are described in the
Rent Roll attached hereto as Schedule 1 (the “Leases”); and WHEREAS, Assignor
has entered into that certain Purchase and Sale Agreement (the “Agreement”) by
which title to the Property is being transferred to Assignee; and WHEREAS,
Assignor desires to assign its interest as lessor in the Leases to Assignee, and
Assignee desires to accept the assignment thereof; NOW, THEREFORE, in
consideration of the promises and conditions contained herein, the Parties
hereby agree as follows: 1. Effective as of the Closing Date (as defined in the
Agreement), Assignor hereby assigns to Assignee all of its right, title and
interest in and to the Leases, and any guarantees related thereto, and Assignee
hereby accepts such assignment and agrees to assume the obligations of Landlord
under the Leases; provided, however, Assignor hereby indemnifies and holds
Assignee harmless from any action, cause of action, loss, cost, claim or
expense, including without limitation reasonable attorneys’ fees arising out of
or related to a breach or default on the part of Assignor as Landlord under the
Leases occurring before the Closing Date. Assignee hereby indemnifies and holds
Assignor harmless from any action, cause of action, loss, cost, claim or
expense, including without limitation reasonable attorneys’ fees arising out of
or related to a breach or default on the part of Assignee as Landlord under the
Leases occurring on or after the Closing Date. Notwithstanding the foregoing, if
any Tenant Estoppel delivered to Assignee prior to the Closing states a breach
or default on the part of Landlord under the Lease, and Assignee nevertheless
closed escrow and acquired the Property, then Assignor shall not be responsible
for, or obligated to indemnify or hold Assignee harmless from such stated breach
or default. 2. If either Party hereto fails to perform any of its obligations
under this Assignment or if a dispute arises between the Parties hereto
concerning the meaning or interpretation of any provision of this Assignment,
then the defaulting Party or the Party not prevailing in such dispute shall pay
any and all costs and expenses incurred by the other Party on account of such
default Purchase and Sale Agreement Exhibit B – Assignment and Assumption of
Leases Page 1 of 3 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur041.jpg]
and/or in enforcing or establishing its rights hereunder including, without
limitation, court costs and attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either Party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment and such
attorneys’ fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment. 3.
This Assignment shall be binding on and inure to the benefit of the Parties
hereto, their heirs, executors, administrators, successors in interest and
assigns. 4. The substantive laws of the State of California, without reference
to its conflict of law provisions, will govern the validity, construction, and
enforcement of this Assignment. 5. This Assignment may be executed in
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Capitalized terms used
but not defined in this Assignment have the meaning given to such terms in the
Agreement. [Signatures on following page] Purchase and Sale Agreement Exhibit B
– Assignment and Assumption of Leases Page 2 of 3 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur042.jpg]
IN WITNESS WHEREOF Assignor and Assignee have executed this Assignment the day
and year first above written. ASSIGNOR: GRANTOR: SRT SECURED TOPAZ, LLC, a
Delaware limited liability company By: SRT SECURED HOLDINGS, LLC, a Delaware
limited liability company, its sole member By: STRATEGIC REALTY OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership, its sole member By: STRATEGIC
REALTY TRUST, INC., a Maryland corporation, its general partner By: [EXHIBIT –
DO NOT SIGN] Name: Title: ASSIGNEE: E G & T COMMERCIAL REAL ESTATE, LLC, a
Florida limited liability company By: [EXHIBIT – DO NOT SIGN] Name: Title:
Purchase and Sale Agreement Exhibit B – Assignment and Assumption of Leases Page
3 of 3 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur043.jpg]
EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF LEASES REAL PROPERTY DESCRIPTION
[First American Title Order Number: NCS-988509-1-SM] Real property in the City
of Hesperia, County of San Bernardino, State of California, described as
follows: PARCEL ONE: PARCEL 1 OF PARCEL MAP NO. 18915, IN THE CITY OF HESPERIA,
AS PER MAP RECORDED IN BOOK 232, PAGES 89, 90 AND 91 OF PARCEL MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA. PARCEL TWO:
EASEMENTS AS CREATED BY THAT CERTAIN DOCUMENT ENTITLED "DECLARATION OF COVENANTS
CONDITIONS AND RESTRICTIONS AND GRANT OF RECIPROCAL EASEMENTS" DATED MARCH 16,
2009 AND RECORDED MAY 1, 2009 AS INSTRUMENT NO. 2009-0185682 OF OFFICIAL
RECORDS. APN: 3057-121-18-0-000 [First American Title Order Number:
NCS-988509-2-SM] Real property in the City of Hesperia, County of San
Bernardino, State of California, described as follows: PARCEL ONE: PARCEL 2 OF
PARCEL MAP NO. 19858, IN THE CITY OF HESPERIA, AS PER MAP RECORDED IN BOOK 250,
PAGES 37-38 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAN
BERNARDINO COUNTY, CALIFORNIA. PARCEL TWO: EASEMENTS AS CREATED BY THAT CERTAIN
DOCUMENT ENTITLED "DECLARATION OF COVENANTS CONDITIONS AND RESTRICTIONS AND
GRANT OF RECIPROCAL EASEMENTS" DATED MARCH 16, 2009 AND RECORDED MAY 1, 2009 AS
INSTRUMENT NO. 2009-0185682 AND AS AMENDED AND RESTATED DECLARATION OF COVENANTS
CONDITIONS AND RESTRICTIONS AND GRANT OF RECIPROCAL EASEMENTS RECORDED MAY 15,
2018 AS INSTRUMENT NO. 2018- 0175958 OF OFFICIAL RECORDS. APN: 3057-121-22-0-000
Purchase and Sale Agreement Exhibit B – Assignment and Assumption of Leases
Exhibit A – Real Property Description 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur044.jpg]
SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION OF LEASES RENT ROLL Purchase and Sale
Agreement Exhibit B – Assignment and Assumption of Leases Schedule 1 – Rent Roll
1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur045.jpg]
EXHIBIT C BILL OF SALE For good and valuable consideration the receipt of which
is hereby acknowledged, SRT SECURED TOPAZ, LLC, a Delaware limited liability
company (“Transferor”), does hereby sell, transfer, and convey to E G & T
COMMERCIAL REAL ESTATE, LLC, a Florida limited liability company (“Transferee”)
all personal property owned by Transferor and located on or in or used in
connection with the Real Property located at 14135 Main Street, Hesperia, CA,
including, without limitation, those items described in Schedule 1 attached
hereto (collectively, the “Personal Property”), pursuant to that certain
Purchase and Sale Agreement between Transferor and Transferee for the purchase
and sale of the Real Property (the “Agreement”). Transferor is conveying the
Personal Property to Transferee free and clear of free of any lien or
encumbrance thereon except as previously disclosed to and accepted by
Transferee. Capitalized terms used but not defined in this Bill of Sale have the
meaning given to such terms in the Agreement. Transferor makes no representation
or warranty regarding the condition, merchantability, fitness or usefulness of
the Personal Property, and Transferee acknowledges and agrees that it is
acquiring the Personal Property in its AS-IS, WHERE-IS, WITH ALL FAULTS
CONDITION, WITHOUT WARRANTY, EITHER EXPRESS OR IMPLIED, except that all of the
Personal Property will be free of all liens and encumbrances. This Bill of Sale
shall be binding upon and inure to the benefit of the successors and assigns of
Transferor and Transferee. The substantive laws of the State of California,
without reference to its conflict of law provisions, will govern the validity,
construction, and enforcement of this Bill of Sale. This Bill of Sale may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
instrument. Dated: ____________________, 2020. [Signatures on following page]
Purchase and Sale Agreement Exhibit C – Bill of Sale Page 1 of 2 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur046.jpg]
TRANSFEROR: GRANTOR: SRT SECURED TOPAZ, LLC, a Delaware limited liability
company By: SRT SECURED HOLDINGS, LLC, a Delaware limited liability company, its
sole member By: STRATEGIC REALTY OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership, its sole member By: STRATEGIC REALTY TRUST, INC., a Maryland
corporation, its general partner By: [EXHIBIT – DO NOT SIGN] Name: Title:
TRANSFEREE: E G & T COMMERCIAL REAL ESTATE, LLC, a Florida limited liability
company By: [EXHIBIT – DO NOT SIGN] Name: Title: Purchase and Sale Agreement
Exhibit C – Bill of Sale Page 2 of 2 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur047.jpg]
SCHEDULE 1 TO BILL OF SALE PERSONAL PROPERTY Purchase and Sale Agreement Exhibit
C – Bill of Sale Schedule 1 – Personal Property 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur048.jpg]
EXHIBIT D ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS, WARRANTIES AND OTHER
GENERAL INTANGIBLES This Assignment and Assumption of Service Contracts,
Warranties and Other General Intangibles (“Assignment”) is made and entered into
as of ________, 2020, by SRT SECURED TOPAZ, LLC, a Delaware limited liability
company (“Assignor”), to E G & T COMMERCIAL REAL ESTATE, LLC, a Florida limited
liability company (“Assignee”), pursuant to that certain Purchase and Sale
Agreement (the “Agreement”) between Assignor and Assignee relating to the real
property owned by Assignor and located at 14135 Main Street, Hesperia, CA.
Capitalized terms used but not defined in this Assignment have the meaning given
to such terms in the Agreement. 1. For good and valuable consideration, the
receipt of which is hereby acknowledged, effective as of the Closing Date (as
defined in the Agreement), Assignor hereby assigns and transfers unto Assignee
all of its right, title, claim and interest in and under: (a) all warranties and
guaranties made by or received from any third party with respect to any
building, building component, structure, fixture, machinery, equipment, or
material situated on, contained in any building or other improvement situated
on, or comprising a part of any building or other improvement situated on, any
part of that certain real property described in Exhibit A attached hereto
including, without limitation, those warranties and guaranties listed in
Schedule 1 attached hereto (collectively, “Warranties”); provided however, that
to the extent there are any third party costs, expenses or fees in connection
with the assignment of any Warranties, including, without limitation, reliance
fees or transfer fees, Seller shall not be obligated to assign such Warranties
to Buyer unless Buyer pays all such costs, expenses and fees. (b) all of the
Service Contracts listed in Schedule 2 attached hereto; and (c) any General
Intangibles (as defined in the Agreement). Assignor and Assignee further hereby
agree and covenant as follows: 2. Effective as of the Closing Date, Assignee
hereby assumes all of Assignor’s obligations under the Service Contracts and
agrees to indemnify, protect and defend Assignor against and hold Assignor
harmless from any and all cost, liability, loss, damage or expense, including,
without limitation, reasonable attorneys’ fees and costs and court costs,
originating on or subsequent to the Closing Date and arising out of failure on
the part of Assignor to perform the obligations of owner under the Service
Contracts requiring performance on or after the Closing Date. Assignor hereby
agrees to indemnify, protect and defend Assignee against and hold Assignee
harmless from any and all cost, liability, loss, damage or expense, including,
without limitation, reasonable attorneys’ Purchase and Sale Agreement Exhibit D
– Assignment and Assumption of Service Contracts, Warranties and Other General
Intangibles Page 1 of 3 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur049.jpg]
fees and costs and court costs, arising out of failure on the part of Assignor
to perform the obligations of owner under the Service Contracts requiring
performance prior to the Closing Date. 3. If either Party hereto fails to
perform any of its obligations under this Assignment or if a dispute arises
between the Parties hereto concerning the meaning or interpretation of any
provision of this Assignment, then the defaulting Party or the Party not
prevailing in such dispute shall pay any and all costs and expenses incurred by
the other Party on account of such default and/or in enforcing or establishing
its rights hereunder, including, without limitation, court costs and attorneys’
fees and disbursements. Any such attorneys’ fees and other expenses incurred by
either Party in enforcing a judgment in its favor under this Assignment shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys, fees obligation is intended to be severable from
the other provisions of this Assignment and to survive and not be merged into
any such judgment. 4. Assignor hereby covenants that Assignor will, at any time
and from time to time, upon written request therefor, execute and deliver to
Assignee any new or confirmatory instruments which Assignee may reasonably
request in order to fully assign, transfer to and vest in Assignee, and to
protect Assignee’s right, title and interest in and to, any of the items
assigned herein or to otherwise realize upon or enjoy such rights in and to
those items. 5. This Assignment shall be binding on and inure to the benefit of
the Parties hereto, their heirs, executors, administrators, successors in
interest and assigns. 6. The substantive laws of the State of California,
without reference to its conflict of law provisions, will govern the validity,
construction, and enforcement of this Assignment. 7. This Assignment may be
executed in counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. [Signatures
on following page] Purchase and Sale Agreement Exhibit D – Assignment and
Assumption of Service Contracts, Warranties and Other General Intangibles Page 2
of 3 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur050.jpg]
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written. ASSIGNOR: SRT SECURED TOPAZ, LLC, a Delaware
limited liability company By: SRT SECURED HOLDINGS, LLC, a Delaware limited
liability company, its sole member By: STRATEGIC REALTY OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership, its sole member By: STRATEGIC REALTY
TRUST, INC., a Maryland corporation, its general partner By: [EXHIBIT – DO NOT
SIGN] Name: Title: ASSIGNEE: E G & T COMMERCIAL REAL ESTATE, LLC, a Florida
limited liability company By: [EXHIBIT – DO NOT SIGN] Name: Title: Purchase and
Sale Agreement Exhibit D – Assignment and Assumption of Service Contracts,
Warranties and Guaranties, and Other General Intangibles Page 3 of 3 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur051.jpg]
EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF WARRANTIES AND OTHER GENERAL
INTANGIBLES REAL PROPERTY DESCRIPTION Purchase and Sale Agreement Exhibit D –
Assignment and Assumption of Service Contracts, Warranties and Other General
Intangibles Exhibit A – Real Property Description 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur052.jpg]
SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION OF WARRANTIES AND OTHER GENERAL
INTANGIBLES WARRANTIES AND GUARANTIES Purchase and Sale Agreement Exhibit D –
Assignment and Assumption of Service Contracts, Warranties and Other General
Intangibles Schedule 1 – Warranties and Guaranties 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur053.jpg]
SCHEDULE 2 TO ASSIGNMENT AND ASSUMPTION OF WARRANTIES AND OTHER GENERAL
INTANGIBLES SERVICE CONTRACTS Purchase and Sale Agreement Exhibit D – Assignment
and Assumption of Service Contracts, Warranties and other General Intangibles
Schedule 2 – Service Contracts 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur054.jpg]
EXHIBIT E CERTIFICATE OF TRANSFEROR OTHER THAN AN INDIVIDUAL (FIRPTA AFFIDAVIT)
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform E G & T COMMERCIAL REAL ESTATE, LLC, a Florida limited liability
company, the transferee of certain real property located at 14135 Main Street,
Hesperia, CA, that withholding of tax is not required upon the disposition of
such U.S. real property interest by SRT SECURED TOPAZ LLC, a Delaware limited
liability company and wholly owned subsidiary of
__________________________________________ (“Transferor”), the undersigned
hereby certifies the following on behalf of Transferor: 1. Transferor is not a
foreign corporation, foreign partnership, foreign trust, or foreign estate (as
those terms are defined in the Internal Revenue Code and Income Tax
Regulations); 2. Transferor is not a disregarded entity as defined in Income Tax
Regulations §1.1445-2(b)(2)(iii); 3. Transferor’s U.S. employer identification
number is __________; and 4. Transferor’s office address is: c/o Glenborough,
LLC 400 Concar Drive, Third Floor San Mateo, CA 94402 Transferor understands
that this certification may be disclosed to the Internal Revenue Service by
Transferee and that any false statement contained herein could be punished by
fine, imprisonment, or both. Under penalty of perjury, I declare that I have
examined this certificate and to the best of my knowledge and belief it is true,
correct and complete, and I further declare that I have authority to sign this
document on behalf of Transferor. Dated: ______________________, 2020. [EXHIBIT
– DO NOT SIGN] on behalf of: __________________________, a
_________________________ Purchase and Sale Agreement Exhibit E – Certificate of
Transferor Other than an Individual (FIRPTA Affidavit) 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur055.jpg]
EXHIBIT F FORM OF TENANT ESTOPPEL (“Tenant”) hereby certifies as follows: 1. The
undersigned is the Tenant under that certain Lease dated (as amended and
supplemented by the following instruments:
_______________________________________________________
_______________________________________________________
_______________________________________________________ (collectively, the
“Lease”), between ____________________________, a Delaware limited liability
company (“Landlord”) as landlord and Tenant covering a portion of the property
known as Topaz Marketplace located at 14135 Main Street, Hesperia, CA (the
“Property”). There are no amendments, modifications or supplements to the Lease,
whether oral or written, except for those set forth in this Section 1. 2.
Pursuant to the Lease, Tenant has leased approximately ______ rentable square
feet of space (the “Premises”) at the Property. The term of the Lease terminates
on . 3. As of the date hereof, Tenant is occupying the Premises and is paying
rent on a current basis under the Lease. a. The minimum monthly or base rent
currently being paid by Tenant for the Premises pursuant to the terms of the
Lease is [_____] per month. b. Percentage rent (“Percentage Rent”), if any, due
under the Lease has been paid through [ ] and the amount of Percentage Rent for
[ ] was [ ]. c. Estimated common area maintenance, taxes, insurance and other
charges (the “Reimbursables”) due under the Lease are currently in the amount of
$ per month. d. Tenant has paid to Landlord a security deposit of $ (none, if no
figure inserted). 4. No prepayments of rentals due under the Lease have been
made for more than one month in advance. 5. Tenant does not have any right or
option to renew or extend the term of the Lease, to lease other space at the
Property, nor any preferential right to purchase all or any part of the Premises
or the Property, except as follows (if none, so state): [ ]. Purchase and Sale
Agreement Exhibit F – Form of Tenant Estoppel Page 1 of 3 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur056.jpg]
6. All space and improvements leased by Tenant have been completed and furnished
in accordance with the provisions of the Lease, and Tenant has accepted and
taken possession of the Premises. Landlord has paid in full any required
contribution towards work to be performed by Tenant under the Lease, except as
follows (if none, so state): [ ]. 7. To the best of Tenant’s knowledge, Landlord
is not in material default in the performance of the terms and provisions of the
Lease. Tenant is not in any respect in default under the Lease and has not
assigned, transferred or hypothecated the Lease or any interest therein or
subleased all or any portion of the Premises. 8. There are no current offsets or
credits against rentals payable under the Lease and no free periods or rental
concessions have been granted to Tenant applicable to the portion of the term of
the Lease arising from and after the date hereof, except as follows: . 9. Tenant
has not subleased or allowed any third party to occupy any part of the Premises.
10. Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state): . 11.
None of the following have been done by, against, or with respect to Tenant: (a)
the commencement of a case under Title 11 of the U.S. Code, as now constituted
or hereafter amended, or under any other applicable federal or state bankruptcy
law or other similar law; (b) the appointment of a trustee or receiver of the
property of Tenant generally; or (c) an assignment for the benefit of creditors
generally. There are no actions, voluntary or otherwise, pending or, to the best
knowledge of the Tenant, threatened against the Tenant under the bankruptcy,
reorganization, moratorium or similar laws of the United States, any state
thereof or any other jurisdiction. This certificate is given to
______________________, a ____________________ (“Buyer”), with the understanding
that Landlord, Buyer and Buyer’s lenders, successors and assigns will rely
hereon in connection with the conveyance of the Property of which the Premises
constitute a part. The individual signing this certificate on behalf of Tenant
represents and warrants that they are duly authorized to sign this certificate
and bind Tenant. [Signature on following page] Purchase and Sale Agreement
Exhibit F – Form of Tenant Estoppel Page 2 of 3 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur057.jpg]
TENANT: Printed name of Tenant (exactly as appears on Lease) By: Print Name:
Print Title: Date: Purchase and Sale Agreement Exhibit F – Form of Tenant
Estoppel Page 3 of 3 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur058.jpg]
EXHIBIT G FORM OF SELLER ESTOPPEL Dated: Re: Lease Pertaining to Topaz
Marketplace (the “Project”) Ladies and Gentlemen: The undersigned (“Seller”), in
place of ____________________________ (“Tenant”) states and declares as follows,
in each instance, to the Actual Knowledge of Seller (as defined in that certain
Purchase and Sale Agreement by and between Seller and ________________ (“Buyer”)
dated as of ________, 2019 (the “Purchase Agreement”)). This Seller Estoppel
shall survive the Closing of Buyer’s acquisition of the Property for a period of
six (6) months from the Closing. Capitalized terms used herein but not defined
herein shall have the meaning given to such terms in the Purchase Agreement. 1.
Tenant is the tenant under that certain Lease dated (as amended and supplemented
by the following instruments:
_______________________________________________________
_______________________________________________________
_______________________________________________________ (collectively, the
“Lease”), between ___________________, a Delaware limited liability company
(“Landlord”) as landlord and Tenant covering a portion of the property known as
Topaz Marketplace located at 14135 Main Street, Hesperia, CA (the “Property”).
There are no amendments, modifications or supplements to the Lease, whether oral
or written, except for those set forth in this Section 1. 2. Pursuant to the
Lease, Tenant has leased approximately ______ rentable square feet of space (the
“Premises”) at the Property. The term of the Lease terminates on . 3. As of the
date hereof, Tenant is occupying the Premises and is paying rent on a current
basis under the Lease. a. The minimum monthly or base rent currently being paid
by Tenant for the Premises pursuant to the terms of the Lease is [_____] per
month. b. Percentage rent (“Percentage Rent”), if any, due under the Lease has
been paid through [ ] and the amount of Percentage Rent for [ ] was [ ]. c.
Estimated common area maintenance, taxes, insurance and other charges (the
“Reimbursables”) due under the Lease are currently in the amount of $ per month.
Purchase and Sale Agreement Exhibit G – Form of Seller Estoppel Page 1 of 3
1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur059.jpg]
d. Tenant has paid to Landlord a security deposit of $ (none, if no figure
inserted). 4. No prepayments of rentals due under the Lease have been made for
more than one month in advance. 5. Tenant does not have any right or option to
renew or extend the term of the Lease, to lease other space at the Property, nor
any preferential right to purchase all or any part of the Premises or the
Property, except as follows (if none, so state): [ ]. 6. All space and
improvements leased by Tenant have been completed and furnished in accordance
with the provisions of the Lease, and Tenant has accepted and taken possession
of the Premises. Landlord has paid in full any required contribution towards
work to be performed by Tenant under the Lease, except as follows (if none, so
state): [ ]. 7. Landlord is not in material default in the performance of the
terms and provisions of the Lease. Tenant is not in any respect in default under
the Lease and has not assigned, transferred or hypothecated the Lease or any
interest therein or subleased all or any portion of the Premises. 8. There are
no current offsets or credits against rentals payable under the Lease and no
free periods or rental concessions have been granted to Tenant applicable to the
portion of the term of the Lease arising from and after the date hereof, except
as follows: . 9. Tenant has not subleased or allowed any third party to occupy
any part of the Premises. 10. Neither the Lease nor any obligations of Tenant
thereunder have been guaranteed by any person or entity, except as follows (if
none, so state): . 11. None of the following have been done by, against, or with
respect to Tenant: (a) the commencement of a case under Title 11 of the U.S.
Code, as now constituted or hereafter amended, or under any other applicable
federal or state bankruptcy law or other similar law; (b) the appointment of a
trustee or receiver of the property of Tenant generally; or (c) an assignment
for the benefit of creditors generally. There are no actions, voluntary or
otherwise, pending or, to the best knowledge of the Tenant, threatened against
the Tenant under the bankruptcy, reorganization, moratorium or similar laws of
the United States, any state thereof or any other jurisdiction. This certificate
is given to E G & T COMMERCIAL REAL ESTATE, LLC, a Florida limited liability
company (“Buyer”), with the understanding that Buyer and Buyer’s lenders,
successors and assigns will rely hereon in connection with the conveyance of the
Property of which the Premises constitute a part. The individual signing this
certificate on behalf of Tenant represents and warrants that they are duly
authorized to sign this certificate and bind Tenant. If Seller is later able to
deliver to Buyer a Tenant Estoppel from any Tenant as to which Seller has
provided a Seller Estoppel, the Seller Estoppel shall be and become null and
void as to each statement of fact or representation that is substantially
identical to a similar fact or representation in the Tenant Estoppel, and to the
extent the Tenant Estoppel covers in all material respects the information
covered in the Seller Estoppel, the Seller Estoppel as to such Tenant shall
become null and void. [Signature on following page] Purchase and Sale Agreement
Exhibit G – Form of Seller Estoppel Page 2 of 3 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur060.jpg]
SRT SECURED TOPAZ, LLC, a Delaware limited liability company By: SRT SECURED
HOLDINGS, LLC, a Delaware limited liability company, its sole member By:
STRATEGIC REALTY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership,
its sole member By: STRATEGIC REALTY TRUST, INC., a Maryland corporation, its
general partner By: [EXHIBIT – DO NOT SIGN] Name: Title: Purchase and Sale
Agreement Exhibit G – Form of Seller Estoppel Page 3 of 3 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur061.jpg]
EXHIBIT H FORM OF SELLER’S TITLE AFFIDAVIT Date: _________, 2020 Commitment
Number: NCS- ___________ (the “Commitment”) To the actual knowledge of SRT
SECURED TOPAZ, LLC, a Delaware limited liability company (“Company”), the
following is hereby certified to First American Title Insurance Company (“Title
Company”) with respect to the land described in the above Commitment. 1. The
undersigned is the _________________ of the Company. 2. There have been no: a.
Bankruptcy proceedings involving the Company or dissolution proceeding involving
the Company during the time the Company had any interest in the premises
described in Exhibit A (“Land”), except as follows: ___________________. b. Tax
liens filed against the Company, except as follows: ; c. Unsatisfied judgments
of record against the Company, nor any actions pending in any courts, which
affect the Land, except as follows: . 3. There has/have been no labor or
materials furnished to the Land at the request of the Company in the past 180
days and there are no plans for any labor or materials to be furnished to the
Land at the request of the Company, except as follows: . 4. There are no
unrecorded contracts, leases, easements or other agreements or interest relating
to the Land except the leases shown on the rent roll attached hereto as Exhibit
B, which the undersigned certifies is a true and correct copy of the Company’s
rent roll, except as follows: . 5. There are no persons in possession of any
portion of the Land other than pursuant to a recorded document except tenants
pursuant to the leases shown on the rent roll attached hereto as Exhibit B,
except as follows: . 6. There are no encroachments or boundary line questions
affecting the Land of which the undersigned has knowledge, other than as shown
on any survey delivered to the Title Company for purposes of issuance of an ALTA
Owner’s Policy, except as follows: . Affiant makes this Affidavit for the
purpose of inducing First American Title Insurance Company to issue its policy
of title insurance to ___________________________, a
____________________________ (“Purchaser”) and Purchaser’s lender,
________________________, a __________________ (“Lender”). This Affidavit may be
relied on solely by First American Title Insurance Company in connection with
the issuance of title policies to Purchaser and Lender, and does not constitute
or contain representations, warranties or statements on which Purchaser or
Lender may rely. Purchase and Sale Agreement Exhibit H – Form of Seller’s Title
Affidavit Page 1 of 2 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur062.jpg]
The term “Actual Knowledge” of the undersigned, or references to the “knowledge”
of the undersigned means the current, actual knowledge of _______________ as of
the date of this affidavit, upon due inquiry but without imputation of matters
of record or constructive knowledge. The undersigned represents that
_________________ is the person most likely to have current, actual knowledge of
the matters described in this affidavit. By: Name: Title: [of
_____________________, a _________________, Manager/Member of the Company]
Purchase and Sale Agreement Exhibit H – Form of Seller’s Title Affidavit Page 2
of 2 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur063.jpg]
Exhibit A Land Description [First American Title Order Number: NCS-988509-1-SM]
Real property in the City of Hesperia, County of San Bernardino, State of
California, described as follows: PARCEL ONE: PARCEL 1 OF PARCEL MAP NO. 18915,
IN THE CITY OF HESPERIA, AS PER MAP RECORDED IN BOOK 232, PAGES 89, 90 AND 91 OF
PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY,
CALIFORNIA. PARCEL TWO: EASEMENTS AS CREATED BY THAT CERTAIN DOCUMENT ENTITLED
"DECLARATION OF COVENANTS CONDITIONS AND RESTRICTIONS AND GRANT OF RECIPROCAL
EASEMENTS" DATED MARCH 16, 2009 AND RECORDED MAY 1, 2009 AS INSTRUMENT NO.
2009-0185682 OF OFFICIAL RECORDS. APN: 3057-121-18-0-000 [First American Title
Order Number: NCS-988509-2-SM] Real property in the City of Hesperia, County of
San Bernardino, State of California, described as follows: PARCEL ONE: PARCEL 2
OF PARCEL MAP NO. 19858, IN THE CITY OF HESPERIA, AS PER MAP RECORDED IN BOOK
250, PAGES 37-38 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAN
BERNARDINO COUNTY, CALIFORNIA. PARCEL TWO: EASEMENTS AS CREATED BY THAT CERTAIN
DOCUMENT ENTITLED "DECLARATION OF COVENANTS CONDITIONS AND RESTRICTIONS AND
GRANT OF RECIPROCAL EASEMENTS" DATED MARCH 16, 2009 AND RECORDED MAY 1, 2009 AS
INSTRUMENT NO. 2009-0185682 AND AS AMENDED AND RESTATED DECLARATION OF COVENANTS
CONDITIONS AND RESTRICTIONS AND GRANT OF RECIPROCAL EASEMENTS RECORDED MAY 15,
2018 AS INSTRUMENT NO. 2018- 0175958 OF OFFICIAL RECORDS. APN: 3057-121-22-0-000
Purchase and Sale Agreement Exhibit H – Form of Seller’s Title Affidavit Exhibit
A – Land Description 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur064.jpg]
Exhibit B Rent Roll (See following pages) Purchase and Sale Agreement Exhibit H
– Form of Seller’s Title Affidavit Exhibit B – Rent Roll 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur065.jpg]
ADDENDUM I DEFINITIONS Terms used in this Agreement shall have the meanings set
forth below: 1. 2019 Reconciliation. As defined in Section 7(d)(v) of the
Agreement. 2. 2020 Stub Reconciliation. As defined in Section 7(d)(vi) of the
Agreement. 3. Actual Knowledge of Buyer (or Buyer’s Actual Knowledge.) The
knowledge of any Responsible Individual of Buyer, without duty of inquiry;
provided that so qualifying Buyer’s knowledge shall in no event give rise to any
personal liability on the part of the Responsible Individual, on account of any
breach of any representation and warranty of Buyer herein. Actual Knowledge
shall not include constructive knowledge, imputed knowledge, or knowledge Buyer
or such Responsible Individual do not have but could have obtained through
further investigation or inquiry. 4. Actual Knowledge of Seller (or Seller’s
Actual Knowledge.) The knowledge of any Responsible Individual of Seller,
without duty of inquiry; provided that so qualifying Seller’s knowledge shall in
no event give rise to any personal liability on the part of the Responsible
Individual, on account of any breach of any representation and warranty of
Seller herein. Actual Knowledge shall not include constructive knowledge,
imputed knowledge, or knowledge Seller or such Responsible Individual do not
have but could have obtained through further investigation or inquiry. 5.
Additional Rents. All amounts, other than Fixed Rents, due from any Tenant under
any Lease, including without limitation, percentage rents, escalation charges
for real estate taxes, parking charges, marketing fund charges, reimbursement of
Expenses, maintenance escalation rents or charges, cost of living increases or
other charges of a similar nature, if any, and any additional charges and
expenses payable under any Lease. 6. Affiliate. Any Person that, directly or
indirectly, through one or more intermediaries, controls or is controlled by or
is under common control with another Person, or any successor to a Person owned
by the Persons controlling the predecessor to such successor. An affiliate of a
Person includes any officer, director, managing member, member or general
partner, and any record or beneficial owner of more than 10% of any class of
ownership interests in such Person. 7. Agreement. This Agreement between Seller
and Buyer, including all Addenda, Schedules and Exhibits attached hereto and
incorporated herein by reference. 8. Approval Date. The Business Day on or prior
to the end of the Due Diligence Period on which Buyer delivers its Approval
Notice to Seller. Purchase and Sale Agreement Addendum I – Definitions Page 1 of
7 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur066.jpg]
9. Approval Notice. Buyer’s notice delivered to Seller (if at all) under Section
4(l) of the Agreement. 10. Assignment of Leases. An Assignment and Assumption of
Leases in the form attached to this Agreement as Exhibit B. 11. Assignment of
Service Contracts and Warranties. An Assignment and Assumption of Warranties and
Other General Intangibles in the form attached to this Agreement as Exhibit D.
12. Bill of Sale. A Bill of Sale in the form attached to this Agreement as
Exhibit C. 13. Business Day. Any day other than a Saturday, Sunday or holiday on
which national banks located in California are authorized or required by law to
close for business. 14. Buyer. The “Buyer” in the preamble to this Agreement.
15. Buyer’s Agents. The employees, agents, contractors, consultants, officers,
directors, representatives, managers and members of Buyer or its Affiliates, and
such other Persons as are acting under the direction of, or on behalf of, Buyer
or any Affiliate of Buyer. 16. Buyer’s Broker. Magic Real Estate Services. 17.
Buyer Closing Conditions. Conditions precedent to Buyer’s obligation to
consummate this transaction, as set forth in Section 5(a). 18. Cash. Immediately
available funds to be paid by Buyer at the Closing, as provided in the Section
entitled “Consideration”. 19. Closing. The delivery of the Deed and the other
documents required to be delivered hereunder and the payment of the
Consideration. 20. Closing Date. The first Tuesday that is forty (40) or more
days after Buyer’s delivery of an Approval Notice. 21. Consideration. The total
consideration to be paid by Buyer to Seller as described in the Section entitled
“Consideration.” 22. Contracts. The service contracts, construction contracts
for work in progress, any warranties thereunder, management contracts,
unrecorded reciprocal easement agreements, operating agreements, maintenance
agreements, franchise agreements and other similar agreements relating to the
Property. 23. Creditors’ Rights Laws. All bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights of creditors
generally, as well as general equitable principles whether or not the
enforcement thereof is considered to be a proceeding at law or in equity.
Purchase and Sale Agreement Addendum I – Definitions Page 2 of 7 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur067.jpg]
24. Day. The term “day” used herein and not capitalized means a calendar day.
25. Deed. A deed in the form attached to this Agreement as Exhibit A. 26. Due
Diligence Materials. The materials described in Schedule 1 to this Agreement.
27. Due Diligence Period. A period of time commencing on the Effective Date and
ending at 5:00 p.m., California time, on the date that is twenty-one (21) days
after the Effective Date. 28. Earnest Money. The aggregate of the Initial
Earnest Money Deposit and Remaining Earnest Money Deposit. 29. Effective Date.
The date set forth in the preamble to this Agreement. 30. Environmental Laws.
All federal, state, local or administrative agency ordinances, laws, rules,
regulations, orders or requirements relating to Hazardous Materials. 31.
Environmental Reports. All environmental reports and investigations relating to
the Property which are available to Seller, which are listed on Schedule 4 to
this Agreement. 32. Existing Lender. Keybank National Association (as agent for
the Lenders). 33. Expenses. All operating expenses normal to the operation and
maintenance of the Property, including without limitation: Property Taxes;
current installments of any improvement bonds or assessments which are a lien on
the Property or which are pending and may become a lien on the Property; water,
sewer and utility charges; amounts payable under any Contract for any period in
which the Closing occurs; and permits, licenses and inspection fees. Expenses
shall not include expenses which are of a capital nature. 34. Expense
Reimbursement. That amount necessary to reimburse Buyer for all of its out-of-
pocket, third-party costs and expenses related to the transactions contemplated
by this Agreement, including, without limitation, to consultants and for
third-party reports, for legal fees incurred in connection with negotiating and
entering into a letter of intent, non- disclosure agreement, or other
preliminary document, and this Agreement, up to a maximum, in the aggregate, of
Twenty-Five Thousand and No/100ths Dollars ($25,000). 35. Fixed Rents. The fixed
periodic payments under any Lease. 36. General Intangibles. All general
intangibles relating to design, development, operation, management and use of
the Real Property; all certificates of occupancy, zoning variances, building,
use or other permits, approvals, authorizations, licenses and consents obtained
from any governmental authority or other person in connection with the
development, use, operation or management of the Real Property; all engineering
reports, architectural drawings, plans and specifications relating to all or any
portion of the Real Property, and all payment and performance bonds or
warranties or guarantees relating to the Real Property; and all of Seller’s
right, title and interest in and to any and all of the following to the extent
assignable: trademarks, service marks, logos or other source and business
identifiers, Purchase and Sale Agreement Addendum I – Definitions Page 3 of 7
1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur068.jpg]
trademark registration and applications for registration used at or relating to
the Real Property and any written agreement granting to Seller any right to use
any trademark or trademark registration at or in connection with the Real
Property. 37. Hazardous Materials. Any substance which is (a) designated,
defined, classified or regulated as a hazardous substance, hazardous material,
hazardous waste, toxic substance, pollutant or contaminant under any
Environmental Law, (b) a petroleum hydrocarbon, including crude oil or any
fraction thereof and all petroleum products, (c) PCBs, (d) asbestos or
asbestos-containing products, (e) a flammable explosive, (f) an infectious
material, (g) a radioactive material, (h) a carcinogenic, or (i) a reproductive
toxicant. 38. Improvements. All buildings, parking lots, parking garages, signs,
walks and walkways, fixtures and equipment and all other improvements located at
or on or affixed to the Land to the full extent that such items are owned by
Seller and constitute realty under the laws of the state in which the Land is
located. 39. Initial Earnest Money Deposit. The initial earnest money deposit
paid by Buyer pursuant to the Section entitled “Consideration,” in the amount(s)
of Two Hundred Thousand and No/100ths Dollars ($200,000.00). 40. Land. The land
described in Schedule 2 to this Agreement, together with all appurtenances
thereto, including without limitation easements and mineral and water rights.
41. Laws. All Environmental Laws, zoning and land use laws, and other local,
state and federal laws and regulations applicable to the Property, the Parties,
and/or the transactions contemplated by this Agreement. 42. Leases. The leases
for the Tenants listed in the Rent Roll, together with any leases of all or any
portion of the Real Property executed between the Effective Date and the Closing
Date, and all amendments and modifications thereof. 43. Leasing Commission.
Commissions payable to brokers or other Persons in connection with leasing space
in the Property and for which the landlord is obligated under any Lease, or for
which Seller is obligated under any agreement made by Seller with any such
Person. 44. Major Loss. Any damage or destruction to, or condemnation of, any
Real Property as to which the cost to repair, or the value of the portion taken,
as the case may be, exceeds Three Hundred Fifty Thousand and No/100ths Dollars
($350,000.00). 45. Major Tenants. County of San Bernardino, Kaiser Permanente
and Western Sizzling Wood Grill Buffet. 46. Material Damage Ceiling. Damage in
the aggregate of Two Hundred Thousand and No/100ths Dollars ($200,000.00)
suffered by Buyer as a result of any inaccuracy or breach of any representation
or warranty or covenant (on a cumulative basis and not per occurrence) by Seller
hereunder. Purchase and Sale Agreement Addendum I – Definitions Page 4 of 7
1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur069.jpg]
47. Material Damage Floor. Damage in excess of Forty Thousand and No/100ths
Dollars ($40,000.00) suffered by Buyer as a result of any inaccuracy or breach
of any representation or warranty or covenant (on a cumulative basis and not per
occurrence) by Seller hereunder. 48. Minor Loss. Damage or destruction to, or
condemnation of, any Real Property that is not a Major Loss. 49. Minor Tenants.
Tenants other than the Major Tenants. 50. Monetary Liens. As defined in the
Section entitled “Approval of Title.” 51. New Exception. An exception to title
to the Real Property that is not (i) included in or referenced in any
preliminary report delivered to Buyer prior to the Approval Date, or in any
exception document delivered to Buyer by the Title Company prior to the Approval
Date, (ii) disclosed to Buyer in any of the Due Diligence Materials, (iii) shown
on or referenced in the Survey, (iv) caused by Buyer or any of Buyer’s Agents,
or (v) previously approved in writing by Buyer or any of Buyer’s Agents. 52.
Parties. Buyer and Seller. 53. Percentage Rents. Rents under any Lease based on
a percentage of Tenant revenue, sales or income, or on the performance of the
business of any Tenant. 54. Permitted Exceptions. The Leases and the exceptions
to title approved by Buyer during the Due Diligence Period, pursuant to the
title review procedure set forth in the Agreement. 55. Person. An individual,
partnership, corporation, business trust, joint stock company, limited liability
company, trust, unincorporated association, joint venture or governmental
authority. 56. Personal Property. All of Seller’s right, title and interest in
and to the personal property and any interest therein owned by Seller or held
directly for the benefit of Seller, if any, located on the Real Property and
used in the operation or maintenance of the Real Property. 57. Physical Testing.
Any physically intrusive, invasive or destructive testing or investigation
(however characterized) of, on or under the Property or any portion or part
thereof, for the presence or absence of Hazardous Materials, or for other
purposes, including, without limitation, by (i) taking, sampling or testing
groundwater or soils, (ii) air quality sampling or testing, or (iii) probing,
cutting, penetrating, removing or otherwise disturbing any interior or exterior
feature of the Land or Improvements in order to sample, test, observe or monitor
normally inaccessible areas, components, features or systems. 58. Property. The
Real Property, the Leases, the Personal Property, the General Intangibles, and
the Contracts (excluding Contracts to be terminated by Seller pursuant to this
Agreement). 59. Property Taxes. As defined in Section 7(c)(ii)(c), entitled
“Property Taxes.” Purchase and Sale Agreement Addendum I – Definitions Page 5 of
7 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur070.jpg]
60. Real Property. The Land and Improvements. 61. Remaining Earnest Money
Deposit. The additional earnest money deposit(s) paid by Buyer on or after the
Approval Date pursuant to the Section entitled “Consideration”, in the amount of
Three Hundred Thousand and No/100ths Dollars ($300,000.00). 62. Rent Roll. The
list of each of the Tenants under Leases as of the date of this Agreement,
attached to this Agreement as Schedule 5. 63. Rents. Fixed Rents and Percentage
Rents. 64. Required Tenants. The Major Tenants and, in addition, Minor Tenants
which in the aggregate occupy seventy percent (70%) of the rentable area of the
Property occupied by all Minor Tenants. 65. Responsible Individuals. With
respect to Buyer: Elia S. Gris; and with respect to Seller: G. Lee Burns, Jr..
66. Seller. The “Seller” in the preamble to this Agreement. 67. Seller Related
Party. Seller, any Affiliate of Seller, and any of its or their respective
shareholders, partners, members, managers, officers, directors, employees,
contractors, agents, attorneys or other representatives of Seller. 68. Seller’s
Broker. CBRE, Inc. 69. Seller Closing Conditions. Conditions precedent to
Seller’s obligation to consummate this transaction, as set forth in Section
5(b). 70. Seller Estoppel. As defined in Section 8(b). 71. Service Contracts.
All Contracts involving ongoing services and periodic payment therefor, as
distinguished from franchise agreements, easements, guarantees, warranties and
the like. 72. Specific Performance Amount. One Hundred Thousand and No/100ths
Dollars ($100,000.00). 73. Survey. That certain ALTA/ACSM Land Title Survey for
the Property and certain adjacent property, last revised on October 28, 2015,
prepared by American Surveying & Mapping Inc., and delivered to Buyer with the
Due Diligence Materials. For the avoidance of doubt, the Survey does not reflect
changes in parcel lines effected through Parcel Map No. 19858, recorded in the
Official Records on April 24, 2018, in Book 250 of Maps at Pages 37-38. 74.
Tenant(s). Tenants under the Leases and listed on the Rent Roll. Purchase and
Sale Agreement Addendum I – Definitions Page 6 of 7 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur071.jpg]
75. Tenant Estoppel(s). Estoppel certificates in the form of Exhibit F to this
Agreement, or such other form as may be prescribed in the Tenant Lease or
otherwise permitted under this Agreement, in accordance with the Section
entitled “Tenant Estoppel(s).” 76. Tenant Improvement Allowances. Tenant
improvement allowances and/or tenant improvement costs which the landlord is
responsible to pay to a Tenant or reimburse to a Tenant under its Lease. 77.
Title Company. First American Title Insurance Company – National Commercial
Services, at its office located at 2755 Campus Drive, Suite 125, San Mateo, CA
94403; Attention: Erwin J. Broekhuis, Commercial Escrow Officer, (650) 356-1729
(direct), email ebroekhuis@firstam.com. 78. Title Policy. An owner’s standard
coverage ALTA title policy, issued by Title Company in the amount of the
Consideration, showing title vested in Buyer subject only to the Permitted
Exceptions. 79. Transaction Documents. The Deed, Bill of Sale, Assignment of
Service Contracts and Warranties, Assignment of Leases, and any and all other
agreements entered into by the Parties in connection with the Closing. Purchase
and Sale Agreement Addendum I – Definitions Page 7 of 7 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur072.jpg]
ADDENDUM II SELLER’S REPRESENTATIONS AND WARRANTIES Seller hereby represents and
warrants to Buyer as follows: A. Organization and Authorization 1. Seller is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware, and is qualified to do business in the
state of where the Property is located. 2. Seller has full power and authority
to execute and deliver this Agreement and to perform all of the terms and
conditions hereof to be performed by Seller and to consummate the transactions
contemplated hereby. This Agreement and all documents executed by Seller which
are to be delivered to Buyer at Closing have been duly executed and delivered by
Seller and are or at the time of Closing will be the legal, valid and binding
obligation of Seller and is enforceable against Seller in accordance with its
terms, except as the enforcement thereof may be limited by applicable Creditors’
Rights Laws. Seller is not presently subject to any bankruptcy, insolvency,
reorganization, moratorium, or similar proceeding. 3. The individuals and
entities executing this Agreement and the instruments referenced herein on
behalf of Seller and its constituent entities, if any, have the legal power,
right and actual authority to bind Seller to the terms and conditions hereof and
thereof. 4. Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated by this Agreement, nor the
compliance with the terms and conditions hereof will violate or conflict, in any
material respect, with any provision of Seller’s organizational documents or to
Seller’s Actual Knowledge any statute, regulation or rule, or, to Seller’s
Actual Knowledge, any injunction, judgment, order, decree, ruling, charge or
other restrictions of any government, governmental agency or court to which
Seller is subject, and which violation or conflict would have a material adverse
effect on Seller. Seller is not a party to any contract or subject to any other
legal restriction that would prevent fulfillment by Seller of all of the terms
and conditions of this Agreement or compliance with any of the obligations under
it. B. Title Matters 1. Possession; No Transfers. There are no adverse or other
parties in possession of the Property, or any part thereof, with the consent of
Seller except Seller and Tenants. Seller has not granted to any Person any
license, easement, lease, or other right relating to the use or possession of
the Property or any part thereof, except Tenants or as set forth in the matters
shown of record. Purchase and Sale Agreement Addendum II – Seller’s
Representations and Warranties Page 1 of 4 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur073.jpg]
C. Property Condition, Use and Compliance 1. Compliance with Laws. Except as
disclosed in the Due Diligence Materials or set forth on Schedule 6 to this
Agreement, to Seller’s Actual Knowledge, Seller has not received written notice
that the use or operation of the Property is in violation of any applicable
Laws. 2. No Regulatory Proceedings. Except as set forth on Schedule 6 to this
Agreement, to Seller’s Actual Knowledge, Seller has not received any written
notice of any condemnation, environmental, zoning or other land-use regulation
proceedings that have been instituted, or are planned to be instituted, which
directly identify any of the Property, nor has Seller received written notice of
any special assessment proceedings affecting any of the Property. Seller shall
notify Buyer promptly of any such proceedings of which any Seller becomes aware
prior to Closing. 3. Environmental Matters. To the Actual Knowledge of Seller
and except as set forth in the Due Diligence Materials, there are no Hazardous
Materials on or under the Property in violation of Environmental Laws or which
would require remediation or mitigation under Environmental Laws. D. The Leases
1. Rent Roll. The Rent Roll attached hereto completely and accurately reflects
the material terms and conditions of the Leases in all material respects as of
its date. Except as disclosed on the Rent Roll, to the Actual Knowledge of
Seller, there are no other Tenants at the Property with Seller’s consent, and no
Rents under any Lease have been collected in advance of the current month. The
Rent Roll shall be updated at the Closing to reflect any changes which occur
after the Effective Date. 2. Security Deposits. The Rent Roll sets forth all
cash security deposits held by Seller under the Leases. Seller has not received
from any Tenant or any other Person written notice of any claim (other than for
customary refund at the expiration of a Lease) to all or any part of any
security deposit, except as set forth on the Rent Roll and/or the Tenant
Estoppels. 3. Leases. Except as disclosed in the Due Diligence Materials or set
forth in Schedule 6 to this Agreement: (i) the Leases set forth on the Rent Roll
have not been modified or amended except as set forth on the Rent Roll; (ii)
Seller has provided to Buyer complete copies of all of such Leases identified on
the Rent Roll; (iii) to Seller’s Actual Knowledge, Seller is not in default
under any such Lease and no Tenant has delivered written notice to Seller of a
default on the part of Seller under its Lease, (iv) to Seller’s Actual
Knowledge, no Tenant is in default under any such Lease, (v) no Tenant has
asserted any defense or set-off against the payment of rent in connection with
its Lease or has contested any tax, operating cost or other escalation payments
or occupancy charges payable under its Lease. The landlord under each Lease is
not obligated to complete or pay for any improvements, or to advance any tenant
allowance, except for improvements and allowances fully paid for Purchase and
Sale Agreement Addendum II – Seller’s Representations and Warranties Page 2 of 4
1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur074.jpg]
or advanced prior to the Effective Date and except as disclosed in the Due
Diligence Documents. To the extent Buyer is delivered and accepts a Tenant
Estoppel as to any Lease, and the terms of such Tenant Estoppel address in
substance the substance of all or any part of Seller’s representations and
warranties in this subsection D and its subparts, such representation and
warranties of Seller shall, to the extent covered by the substance of such
Tenant Estoppel, be superseded and replaced and shall be of no force or effect
with respect to such Lease and Tenant. E. Other Matters 1. No Litigation. Except
as set forth on Schedule 6 to this Agreement there is no litigation pending or,
to Seller’s Actual Knowledge, threatened: (i) against Seller that arises out of
the ownership of the Property or that might materially and detrimentally affect
the value or the use or operation of any of the Property for its intended
purpose or the ability of such Seller to perform its obligations under this
Agreement; or (ii) by Seller against any Tenant. Seller shall notify Buyer
promptly of any such litigation of which Seller becomes aware before Closing. 2.
No Contracts for Improvements. Except as disclosed in the Due Diligence
Materials or set forth on Schedule 6 to this Agreement and in connection with
any new leases executed after the Effective Date and prior to Closing, at the
time of Closing there will be no outstanding written or oral contracts made by
Seller for any improvements to the Property which have not been fully paid for
and Seller shall cause to be discharged all mechanics’ and materialmen’s liens
arising from any labor or materials furnished to the Property prior to the time
of Closing under contracts for such labor or materials made by Seller. 3.
Exhibits and Schedules. The Schedules attached hereto, as provided by or on
behalf of Seller, completely and correctly present in all material respects the
information required by this Agreement to be set forth therein, provided,
however, that as set forth in more detail in the Agreement, Seller makes no
representation or warranty as to the completeness or accuracy of any materials
contained in the Schedules that have been prepared by third parties unrelated to
Seller. 4. Seller Not a Foreign Person. Seller is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Internal Revenue Code. 5. Patriot Act.
Seller is not, nor is any person who owns a controlling interest in or otherwise
controls Seller, (a) listed on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC, Department of the Treasury, and/or on any other
similar list maintained by the OFAC pursuant to any OFAC Laws and Regulations;
or (b) a person either (i) included within the term “designated national” as
defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (ii)
designated under any Executive Orders. Neither Seller nor any of its principals
or affiliates is (x) a person or entity with which Buyer is prohibited from
dealing or otherwise engaging in any transaction by any Anti- Terrorism Law, or
that commits, threatens or conspires to commit or supports “terrorism” Purchase
and Sale Agreement Addendum II – Seller’s Representations and Warranties Page 3
of 4 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur075.jpg]
as defined in the Executive Orders, or (y) is directly or indirectly affiliated
or associated with a person or entity listed in the preceding clause (x). To the
best knowledge of Seller, neither Seller nor any of its principals or
affiliates, nor any brokers or other agents acting in any capacity in connection
with the transactions contemplated herein (I) directly or indirectly deals in,
or otherwise engages in any transaction relating to, any property or interests
in property blocked pursuant to the Executive Orders, (II) directly or
indirectly engages in any transaction in violation of any Laws relating to drug
trafficking, money laundering or predicate crimes to money laundering or (III)
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. 6. Seller’s Due Diligence
Materials. To the Actual Knowledge of Seller, the Due Diligence Materials
delivered to Buyer pursuant to this Agreement are complete, true and correct
copies of the Due Diligence Materials in Seller’s possession. F. Miscellaneous
1. Timeliness of Representations and Warranties. All representations and
warranties set forth herein shall be deemed to be given as of the Effective Date
and the Closing Date unless Seller otherwise notifies Buyer in writing prior to
the Closing. 2. Materiality Limitation. Buyer shall not be entitled to any right
or remedy for any inaccuracy in or breach of any representation, warranty or
covenant under this Agreement or any conveyance document unless the amount of
damages proximately caused thereby exceeds the Material Damage Floor, and in no
event shall the damages for which Seller is liable hereunder for any such
inaccuracies or breaches exceed in the aggregate the Material Damage Ceiling. 3.
Continuation and Survival of Representations and Warranties, Etc. All
representations and warranties by the respective Parties contained herein or
made in writing pursuant to this Agreement are intended to and shall remain true
and correct as of the time of Closing, shall be deemed to be material, and,
together with all conditions, covenants and indemnities made by the respective
Parties contained herein or made in writing pursuant to this Agreement (except
as otherwise expressly limited or expanded by the terms of this Agreement),
shall survive the execution and delivery of this Agreement and shall survive the
Closing for a period of six (6) months after the Closing, or, to the extent the
context requires, beyond any termination of this Agreement for a period of six
(6) months. Any claim for breach of a representation and warranty given
hereunder must be filed and served within such six (6) month period, or be
deemed waived and released. Purchase and Sale Agreement Addendum II – Seller’s
Representations and Warranties Page 4 of 4 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur076.jpg]
SCHEDULE 1 TOPAZ MARKETPLACE DUE DILIGENCE MATERIALS    ALTA Survey  o
Preliminary ALTA/ACSM Land Title Survey prepared by American Surveying & 
Mapping dated September 11, 2015   CAM  o 2017 Actual Recovery Schedules  o
2018 Actual Recovery Schedules     Certificate of Occupancy     CC&Rs  o
Amended and Restated Declaration of Covenants Conditions and Restrictions 
and Grant of Reciprocal Easements dated April 25, 2018   Environmental  o
Phase I Environmental Site Assessment prepared by Partner Engineering and 
Science, Inc., dated September 11, 2015  o
Phase I Environmental Site Assessment prepared by Partner Engineering and 
Science, Inc., dated October 20, 2011     Leases  o Bad Ass Coffee of Hawaii  
. Lease dated December 5, 2018  o Blue Ocean Realty and Mortgage  .
Lease dated December 5, 2015  . First Amendment to Lease dated July 31, 2017  o
Organic Fusion Teahouse dba Boba Tea Shop  . Lease dated October 3, 2018  o
Body Massage  . Lease dated June 1, 2012  .
Assignment of Lease dated November 1, 2012  .
First Amendment to Lease dated August 28, 2012  Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials Page 1 of 3 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur077.jpg]
. Second Amendment to Lease dated November 1, 2015  .
Landlord Consent to Assignment of Lease dated August 15, 2016  .
Landlord Consent to Assignment of Lease dated December 19, 2016  .
Landlord Consent to Assignment of Lease dated June 27, 2017  .
Third Amendment to Lease dated November 16, 2018  o
County of San Bernardino (DPH‐WIC)  . Lease dated October 16, 2018  o
Jalpan Shah, DDS MDS, Inc.  . Lease dated July 23, 2009  o
Kaiser Foundation Health Plan. Inc  . Lease dated October 24, 2016  o
Kokomo Fitness  . Lease dated June 22, 2012  .
First Amendment to Lease dated March 26, 2014  .
Second Amendment to Lease dated July 31, 2015  o
Altus Institute dba Mirus Secondary School  . Lease dated May 18, 2009  .
First Amendment to Lease dated September 11, 2015  o
Mother’s Nutritional Center, Inc.   . Lease dated October 25, 2018  o
Oak Blossom Salon  . Lease dated May 1, 2017  o
Partners Personnel‐Management Services, LLC  . Lease dated September 13, 2017  o
Pizza Factory, Inc.  . Lease dated January 3, 2013  .
Assignment to Lease to Three Stroked Lead, Inc. dated August 7, 2013  .
Assignment to Lease to A Sweet Cure Cupcakes, Inc. dated December 1,  2014  .
First Amendment to Lease dated December 28, 2015  .
Landlord Consent to Assignment and Assumption of Lease and Lease 
Modification Agreement dated October 27, 2017  o
Western Sizzlin Wood Grill Buffet  . Lease dated November 26, 2007  .
First Amendment dated May 31, 2018      Purchase and Sale Agreement Schedule 1 –
Due Diligence Materials Page 2 of 3 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur078.jpg]
 Property Taxes  o APN: 3057‐121‐18 for year July 1, 2018 to June 30, 2019  o
APN: 3057‐121‐22 for year July 1, 2018 to June 30, 2019  o
APN: 3057‐121‐18 for year July 1, 2017 to June 30, 2018  o
APN: 3057‐121‐22 for year July 1, 2017 to June 30, 2018     Rent Roll  o
Rent Roll dated December 1, 2019   Seismic Risk Assessment Report  o
Prepared by Partner Engineering and Science, Inc., dated September 11, 2015  
Title  o First American Title‐Preliminary Report dated Nov 12, 2019  o
First American Title‐Preliminary Report dated Nov 13, 2019    Purchase and Sale
Agreement Schedule 1 – Due Diligence Materials Page 3 of 3 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur079.jpg]
SCHEDULE 2 DESCRIPTION OF LAND [First American Title Order Number:
NCS-988509-1-SM] Real property in the City of Hesperia, County of San
Bernardino, State of California, described as follows: PARCEL ONE: PARCEL 1 OF
PARCEL MAP NO. 18915, IN THE CITY OF HESPERIA, AS PER MAP RECORDED IN BOOK 232,
PAGES 89, 90 AND 91 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAN
BERNARDINO COUNTY, CALIFORNIA. PARCEL TWO: EASEMENTS AS CREATED BY THAT CERTAIN
DOCUMENT ENTITLED "DECLARATION OF COVENANTS CONDITIONS AND RESTRICTIONS AND
GRANT OF RECIPROCAL EASEMENTS" DATED MARCH 16, 2009 AND RECORDED MAY 1, 2009 AS
INSTRUMENT NO. 2009-0185682 OF OFFICIAL RECORDS. APN: 3057-121-18-0-000 [First
American Title Order Number: NCS-988509-2-SM] Real property in the City of
Hesperia, County of San Bernardino, State of California, described as follows:
PARCEL ONE: PARCEL 2 OF PARCEL MAP NO. 19858, IN THE CITY OF HESPERIA, AS PER
MAP RECORDED IN BOOK 250, PAGES 37-38 OF PARCEL MAPS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA. PARCEL TWO: EASEMENTS AS
CREATED BY THAT CERTAIN DOCUMENT ENTITLED "DECLARATION OF COVENANTS CONDITIONS
AND RESTRICTIONS AND GRANT OF RECIPROCAL EASEMENTS" DATED MARCH 16, 2009 AND
RECORDED MAY 1, 2009 AS INSTRUMENT NO. 2009-0185682 AND AS AMENDED AND RESTATED
DECLARATION OF COVENANTS CONDITIONS AND RESTRICTIONS AND GRANT OF RECIPROCAL
EASEMENTS RECORDED MAY 15, 2018 AS INSTRUMENT NO. 2018- 0175958 OF OFFICIAL
RECORDS. APN: 3057-121-22-0-000 Purchase and Sale Agreement Schedule 2 –
Description of Land Page 1 of 3 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur080.jpg]
SCHEDULE 3 ASSUMED SERVICE CONTRACTS [TO COME IN DILIGENCE] Purchase and Sale
Agreement Schedule 3 – Assumed Service Contracts 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur081.jpg]
SCHEDULE 4 ENVIRONMENTAL REPORTS   o
Phase I Environmental Site Assessment prepared by Partner Engineering and 
Science, Inc., dated September 11, 2015  o
Phase I Environmental Site Assessment prepared by Partner Engineering and 
Science, Inc., dated October 20, 2011    Purchase and Sale Agreement Schedule 4
– Environmental Reports 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur082.jpg]
SCHEDULE 5 RENT ROLL Purchase and Sale Agreement Schedule 5 – Rent Roll Page 1
of 11 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur083.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 2 of 11 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur084.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 3 of 11 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur085.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 4 of 11 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur086.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 5 of 11 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur087.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 6 of 11 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur088.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 7 of 11 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur089.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 8 of 11 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur090.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 9 of 11 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur091.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 10 of 11 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur092.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 11 of 11 1049448.7



--------------------------------------------------------------------------------



 
[ex107srttopazexecutedpur093.jpg]
SCHEDULE 6 EXCEPTIONS TO SELLER REPRESENTATIONS AND WARRANTIES None. Purchase
and Sale Agreement Schedule 6 – Exceptions to Seller Representations and
Warranties 1049448.7



--------------------------------------------------------------------------------



 